Exhibit 10.1

 

PIPER IMPACT 401(k) PLAN

 

 

Amendment and Restatement

Effective January 1, 2002

 

--------------------------------------------------------------------------------


 

PIPER IMPACT 401(k) PLAN

 

THIS AGREEMENT adopted by Quanex Corporation, a Delaware corporation,

 

W I T N E S S E T H:

 

WHEREAS, effective April 1, 1995, Piper Impact, Inc., a Tennessee corporation
(the “Prior Employer”) established the Piper Impact 401(k) Plan (the “Plan”);

 

WHEREAS, effective as of March 29, 1996, Piper Impact, Inc., a Delaware
corporation, purchased substantially all of the assets of the Prior Employer;

 

WHEREAS, on August 9, 1996, Piper Impact, Inc., a Delaware corporation, assumed
sponsorship of the Plan and the Prior Employer terminated its participation in
the Plan;

 

WHEREAS, Quanex Corporation, a Delaware corporation, hereby assumes sponsorship
of the Plan effective as of January 1, 2002.

 

WHEREAS, the Plan is intended to be a profit sharing plan; and

 

WHEREAS, Quanex Corporation desires to amend and restate the Plan;

 

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety as set
forth below.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Section

ARTICLE I - DEFINITIONS

 

 

 

Account

1.01

Active Service

1.02

Affiliated Employer

1.03

Annual Compensation

1.04

Annuity Starting Date

1.05

Applicable Distribution Period

1.06

Beneficiary or Beneficiaries

1.07

Board

1.08

Catch-up Eligible Participant

1.09

Claimant

1.10

Code

1.11

Committee

1.12

Considered Compensation

1.13

Contribution

1.14

Direct Rollover

1.15

Disability

1.16

Distributee

1.17

Distribution Calendar Year

1.18

Eligible Employee

1.19

Eligible Retirement Plan

1.20

Eligible Rollover Distribution

1.21

Employee

1.22

Employer or Employers

1.23

Entry Date

1.24

ERISA

1.25

Final Section 401(a)(9) Regulations

1.26

Five Percent Owner

1.27

Forfeitable Interest

1.28

Highly Compensated Employee

1.29

Hour of Service

1.30

Leased Employee

1.31

Maternity or Paternity Absence

1.32

Nonforfeitable Interest

1.33

Non-Highly Compensated Employee

1.34

Participant

1.35

Period of Service

1.36

Period of Severance

1.37

Plan

1.38

Plan Year

1.39

Qualified Domestic Relations Order

1.40

 

i

--------------------------------------------------------------------------------


 

Regulation

1.41

Required Beginning Date

1.42

Retirement Age

1.43

Rollover Contribution

1.44

Section 401(a)(9) Beneficiary

1.45

Separation From Service

1.46

Severance From Service Date

1.47

Severs Service

1.48

Sponsor

1.49

Sponsor Stock

1.50

Spouse

1.51

Trust

1.52

Trustee

1.53

Valuation Date

1.54

 

 

ARTICLE II – ELIGIBILITY

 

 

 

Eligibility Requirements

2.01

Early Participation for Rollover Purposes

2.02

Eligibility Upon Reemployment

2.03

Cessation of Participation

2.04

Recommencement of Participation

2.05

 

 

ARTICLE III – CONTRIBUTIONS

 

 

 

Salary Deferral Contributions

3.01

Catch-up Salary Deferral Contributions

3.02

After-Tax Contributions

3.03

Matching Contributions

3.04

Supplemental Contributions

3.05

Rollover Contributions and Plan-to-Plan Transfers

3.06

QNECS – Extraordinary Employer Contributions

3.07

Restoration Contributions

3.08

Restorative Payments

3.09

Nondeductible Contributions Not Required

3.10

Form of Payment of Contributions

3.11

Deadline for Payment of Contributions

3.12

Return of Contributions for Mistake, Disqualification or Disallowance of
Deduction

3.13

 

 

ARTICLE IV – ALLOCATION AND VALUATION OF ACCOUNTS

 

 

 

Information Statements from Employer

4.01

Allocation of Salary Deferral Contributions

4.02

Allocation of Catch-up Salary Deferral Contributions

4.03

Allocation of After-Tax Contributions

4.04

Allocation of Matching Contributions

4.05

Allocation of Supplemental Contributions

4.06

Allocation of QNECs

4.07

 

ii

--------------------------------------------------------------------------------


 

Allocation of Forfeitures

4.08

Valuation of Accounts

4.09

No Rights Unless Otherwise Prescribed

4.10

 

 

ARTICLE V - BENEFITS

 

 

 

Retirement Benefit

5.01

Death Benefit

5.02

Distribution Method

5.03

Immediate Payment of Small Amount Upon Separation From Service

5.04

Direct Rollover Option

5.05

Consent to Distribution

5.06

Information Provided to Participants

5.07

Time of Distributions

5.08

Designation of Beneficiary

5.09

Distributions to Minors and Incapacitated Persons

5.10

Distributions Pursuant to Qualified Domestic Relations Orders

5.11

Claims Review Procedures; Claims Appeal Procedures

5.12

Disability Benefit Claims Review and Appeal Procedures

5.13

 

 

ARTICLE VI – IN-SERVICE DISTRIBUTIONS

 

 

 

In-Service Financial Hardship Distributions

6.01

Age 59½ Distributions

6.02

Method of Payment

6.03

 

 

ARTICLE VII – LOANS

 

 

 

ARTICLE VIII – VESTING

 

 

 

ARTICLE IX – FORFEITURES AND RESTORATIONS

 

 

 

Forfeiture on Termination of Participation

9.01

Restoration of Forfeited Amounts

9.02

Forfeitures by Lost Participants or Beneficiaries

9.03

 

 

ARTICLE X – ACTIVE SERVICE

 

 

 

General

10.01

Disregard of Certain Service

10.02

Certain Brief Absences Counted as Active Service

10.03

Service Credit Required by Law

10.04

Special Maternity or Paternity Absence Rules

10.05

Employment Records Conclusive

10.06

Special Transitional Rule

10.07

Credit for Service With Piper Impact, Inc., a Tennessee Corporation

10.08

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI – INVESTMENT ELECTIONS

 

 

 

Investment Funds Established

11.01

Election Procedures Established

11.02

 

 

ARTICLE XII – ADOPTION OF PLAN BY OTHER EMPLOYERS

 

 

 

Adoption Procedure

12.01

No Joint Venture Implied

12.02

All Trust Assets Available to Pay All Benefits

12.03

Qualification a Condition Precedent to Adoption and Continued Participation

12.04

 

 

ARTICLE XIII – AMENDMENT AND TERMINATION

 

 

 

Right to Amend and Limitations Thereon

13.01

Mandatory Amendments

13.02

Withdrawal of Employer

13.03

Termination of Plan

13.04

Partial or Complete Termination or Complete Discontinuance of Contributions

13.05

 

 

ARTICLE XIV– MISCELLANEOUS

 

 

 

Plan Not an Employment Contract

14.01

Benefits Provided Solely From Trust

14.02

Assignments Prohibited

14.03

Requirements Upon Merger or Consolidation of Plans

14.04

Gender of Words Used

14.05

Severability

14.06

Reemployed Veterans

14.07

Limitations on Legal Actions

14.08

Governing Law

14.09

APPENDIX A - LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS

 

APPENDIX B - TOP-HEAVY REQUIREMENTS

 

APPENDIX C – ADMINISTRATION OF THE PLAN

 

APPENDIX D – FUNDING

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out in
the definition unless the context in which the word or phrase appears reasonably
requires a broader, narrower or different meaning.

 

1.01                           “Account” means all ledger accounts pertaining to
a Participant or former Participant which are maintained by the Committee to
reflect the Participant’s or former Participant’s interest in the Trust.  The
Committee shall establish the following Accounts and any additional Accounts
that the Committee considers necessary to reflect the entire interest of the
Participant or former Participant in the Trust.  Each of the Accounts listed
below and any additional Accounts established by the Committee shall reflect the
Contributions or amounts transferred to the Trust, if any, and the appreciation
or depreciation of the assets in the Trust and the income earned or loss
incurred on the assets in the Trust attributable to the Contributions and/or
other amounts transferred to the Account.

 

(a)                                  Salary Deferral Contribution Account – the
Participant’s or former Participant’s before-tax contributions, if any, made
pursuant to Section 3.01.

 

(b)                                 Catch-up Salary Deferral Contribution
Account – the Participant’s or former Participant’s before-tax contributions, if
any, made pursuant to Section 3.02.

 

(c)                                  After-Tax Contribution Account – the
Participant’s or former Participant’s after-tax contributions, if any, made
pursuant to Section 3.03.

 

(d)                                 Matching Contribution Account – the
Employer’s matching contributions, if any, made pursuant to Section 3.04.

 

(e)                                  Supplemental Contribution Account – the
Employer’s contributions, if any, made pursuant to Section 3.05.

 

(f)                                    QNEC Account – the Employer’s
contributions, known as “qualified nonelective employer contributions”, made as
a means of passing the actual deferral percentage test set forth in section
401(k) of the Code or the actual contribution percentage test set forth in
section 401(m) of the Code.

 

(g)                                 Rollover Account –  funds transferred from
another qualified plan or individual retirement account for the benefit of a
Participant or former Participant.

 

1.02                           “Active Service” means the Periods of Service
which are counted for eligibility and vesting purposes as calculated under
Article X.

 

1.03                           “Affiliated Employer” means the Employer and any
employer which is a member of the same controlled group of corporations within
the meaning of section 414(b) of the Code or which is a trade or business
(whether or not incorporated) which is under common control (within the meaning
of section 414(c) of the Code), which is a member of an affiliated service

 

I-1

--------------------------------------------------------------------------------


 

group (within the meaning of section 414(m) of the Code) with the Employer, or
which is required to be aggregated with the Employer under section 414(o) of the
Code.  For purposes of the limitation on allocations contained in Appendix A,
the definition of Affiliated Employer is modified by substituting the phrase
“more than 50 percent” in place of the phrase “at least 80 percent” each place
the latter phrase appears in section 1563(a)(1) of the Code.

 

1.04                           “Annual Compensation” means the Employee’s wages
from the Affiliated Employers as defined in section 3401(a) of the Code for
purposes of federal income tax withholding at the source (but determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed) modified by
including elective contributions under a cafeteria plan maintained by an
Affiliated Employer that are excludable from the Employee’s gross income
pursuant to section 125 of the Code, elective contributions under a qualified
transportation fringe benefit plan maintained by an Affiliated Employer that are
excludable from the Employee’s gross income pursuant to section 132(f) of the
Code and elective contributions made on behalf of the Employee to any plan
maintained by an Affiliated Employer that is qualified under or governed by
section 401(k), 408(k), or 403(b) of the Code.  Except for purposes of Section
A.4.1 of Appendix A of the Plan, Annual Compensation in excess of $200,000.00
(as adjusted by the Secretary of Treasury for increases in the cost of living)
will be disregarded.  If the Plan Year is ever less than twelve months, the
$200,000.00 limitation (as adjusted by the Secretary of Treasury for increases
in the cost of living) will be prorated by multiplying the limitation by a
fraction, the numerator of which is the number of months in the Plan Year, and
the denominator of which is twelve (12).

 

1.05                           “Annuity Starting Date” means the first day of
the first period for which an amount is payable as an annuity, or in the case of
a benefit payable in the form of a lump sum, the date on which the Trustee
disburses the lump sum.

 

1.06                           “Applicable Distribution Period” means as
follows:

 

(a)                                  Distributions During the Participant’s or
former Participant’s Life.  For Distribution Calendar Years commencing on or
after January 1, 2003, up to and including the Distribution Calendar Year that
includes the Participant’s or former Participant’s death, the “Applicable
Distribution Period” is the Participant’s or former Participant’s life
expectancy determined using the Uniform Lifetime Table in Regulation section
1.401(a)(9)-9 for his age as of his birthday in the relevant Distribution
Calendar Year.  However, if the Participant’s or former Participant’s
sole Section 401(a)(9) Beneficiary for the entire Distribution Calendar Year is
his Spouse, for distributions during his lifetime, his “Applicable Distribution
Period” shall not be less than the joint life expectancy of him and his Spouse
using his and his Spouse’s attained ages as of his and his Spouse’s birthdays in
the Distribution Calendar Year.

 

(b)                                 Distributions after the Participant’s or
former Participant’s Death.  Effective for Distribution Calendar Years
commencing on or after January, 1, 2003, if a Participant or former Participant
dies on or after his Required Beginning Date, the “Applicable Distribution
Period” for Distribution Calendar Years after the Distribution Calendar Year
containing the Participant’s or former Participant’s date of death is the longer
of the remaining life expectancy of his Section 401(a)(9) Beneficiary (if any)
determined in accordance with the Final Section 401(a)(9) Regulations
(calculated by using the age of the Section 401(a)(9)

 

I-2

--------------------------------------------------------------------------------


 

Beneficiary in the year following the year of the former Participant’s death,
reduced by one for each subsequent year) or the remaining life expectancy of
the  former Participant determined in accordance with the Final Section
401(a)(9) Regulations (calculated by using the age of the former Participant in
the year of death, reduced by one or each subsequent year).  However, if the
former Participant’s surviving Spouse is the former Participant’s sole Section
401(a)(9) Beneficiary, the remaining life expectancy of the surviving Spouse is
calculated for each Distribution Calendar Year after the year of the former
Participant’s death using the surviving Spouse’s age as the surviving Spouse’s
birthday in that year; and for distribution calendar years after the year of the
surviving Spouse’s death, the remaining life expectancy of the surviving Spouse
is calculated using the age of the surviving Spouse as of the surviving Spouse’s
birthday in the calendar year of the surviving Spouse’s death, reduced by one
for each subsequent calendar year.

 

(c)                                  Distribution Calendar Years Commencing
Before January 1, 2003.  For Distribution Calendar Years commencing before
January 1, 2003, “Applicable Distribution Period” means the period of time
computed in accordance with the applicable rules specified in Section 5.08(g).

 

1.07                           “Beneficiary” or “Beneficiaries” means the person
or persons, or the trust or trusts created for the benefit of a natural person
or persons or the Participant’s or former Participant’s estate, designated by
the Participant or former Participant to receive the benefits payable under the
Plan upon his death.

 

1.08                           “Board” means the board of directors of the
Sponsor.

 

1.09                           “Catch-up Eligible Participant” means a
Participant who is age 50 or who is projected to attain the age of 50 by
December 31 of the applicable Plan Year.

 

1.10                           “Claimant” means a Participant, former
Participant or Beneficiary, as applicable.

 

1.11                           “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

1.12                           “Committee” means the committee appointed by the
Sponsor to administer the Plan.

 

1.13                           “Considered Compensation”  means Annual
Compensation paid to a Participant by an Affiliated Employer for a Plan Year,
reduced  by all of the following items (even if includable in gross income): all
reimbursements or other expense allowances (such as the payment of moving
expenses or automobile mileage reimbursements), cash and noncash fringe benefits
(such as the use of an automobile owned by the Employer, club memberships, tax
gross-ups, attendance and safety awards, fitness reimbursements, housing
allowances and financial planning benefits), deferred compensation (such as
amounts realized upon the exercise of a nonqualified stock option or upon the
premature disposition of an incentive stock option, pay for accrued vacation
upon Separation From Service, and amounts realized when restricted property or
other property held by a Participant either becomes freely transferable or no
longer subject to a substantial risk of forfeiture under section 83 of the
Code), overtime, and welfare benefits (such as severance pay).  An Employee’s
Considered Compensation paid to him during any period in which he is not
eligible to participate in the Plan under Article II shall be disregarded.

 

I-3

--------------------------------------------------------------------------------


 

Considered Compensation in excess of $200,000.00 (as adjusted by the Secretary
of Treasury for increases in the cost of living) will be disregarded.  If the
Plan Year is ever less than twelve months, the $200,000.00 limitation (as
adjusted by the Secretary of Treasury for increases in the cost of living) will
be prorated by multiplying the limitation by a fraction, the numerator of which
is the number of months in the Plan Year, and the denominator of which is twelve
(12).

 

1.14                           “Contribution” means the total amount of
contributions made under the terms of the Plan.  Each specific type of
Contribution shall be designated by the type of contribution made as follows:

 

(a)                                  Salary Deferral Contribution – a before-tax
contribution made by the Employer pursuant to Section 3.01 and the Employee’s
salary deferral agreement.

 

(b)                                 Catch-up Salary Deferral Contribution – a
contribution made by the Employer pursuant to Section 3.02 and the Participant’s
salary deferral agreement.

 

(c)                                  After-Tax Contribution – an after-tax
contribution made by the Employee pursuant to Section 3.03.

 

(d)                                 Matching Contribution – a contribution made
by the Employer pursuant to Section 3.04.

 

(e)                                  Supplemental Contribution – a contribution
made by the Employer pursuant to Section 3.05.

 

(f)                                    QNEC – an extraordinary contribution,
known as a “qualified nonelective employer contribution”,  made by the Employer
as a means of passing the actual deferral percentage test set forth in section
401(k) of the Code or the actual contribution percentage test set forth in 
section 401(m) of the Code.

 

(g)                                 Rollover Contribution - a contribution made
by a Participant which consists of any part of an eligible rollover distribution
(as defined in section 402 of the Code) from a qualified employee trust
described in section 401(a) of the Code.

 

1.15                           “Direct Rollover” means a payment by the Plan to
the Eligible Retirement Plan specified by the Distributee.

 

1.16                           “Disability” means a mental or physical
disability which, in the opinion of a physician selected by the Committee, shall
prevent the Participant or former Participant from earning a reasonable
livelihood with any Affiliated Employer and which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months and which: (a) was not contracted, suffered or incurred
while the Participant or former Participant was engaged in, or did not result
from having engaged in, a felonious criminal enterprise; (b) did not result from
alcoholism or addiction to narcotics; and (c) did not result from an injury
incurred while a member of the Armed Forces of the United States for which the
Participant or former Participant receives a military pension.

 

I-4

--------------------------------------------------------------------------------


 

1.17                           “Distributee” means an Employee or former
Employee.  In addition, the Employee’s or former Employee’s surviving Spouse and
the Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a Qualified Domestic Relations Order, are Distributees with regard
to the interest of the Spouse or former Spouse.

 

1.18                           “Distribution Calendar Year” means a calendar
year for which a minimum distribution is required to be made to a Participant or
former Participant under section 401(a)(9) of the Code and Department of
Treasury Regulations thereunder.  If a Participant’s or former Participant’s
Required Beginning Date is April 1 of the calendar year following the calendar
year in which he attains age 70½, his first Distribution Calendar Year is the
calendar year in which he attains age 70½.  If a Participant’s or former
Participant’s Required Beginning Date is April 1 of the calendar year following
the calendar year in which h incurs a Separation From Service, his first
Distribution Calendar Year is the calendar year in which he incurs a Separation
From Service.

 

1.19                           “Eligible Employee” means an Employee who (1) is
employed by the Sponsor, or (2) is employed by Quanex Corporation, a Delaware
corporation, primarily in connection with its Piper Impact division.

 

1.20                           “Eligible Retirement Plan” means (a) an
individual retirement account described in section 408(a) of the Code, (b) an
individual retirement annuity described in section 408(b) of the Code (other
than an endowment contract), (c) an annuity plan described in section 403(a) of
the Code, (d) a qualified plan described in section 401(a) of the Code that is a
defined contribution plan that accepts the Distributee’s Eligible Rollover
Distribution, (e) an eligible deferred compensation plan described in section
457(b) of the Code that is maintained by an eligible employer described in
section 457(e)(1)(A) of the Code but only if the plan agrees to separately
account for amounts rolled into such plan, or (f) an annuity contract described
in section 403(b) of the Code.

 

1.21                           “Eligible Rollover Distribution” means any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: 
(a) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s Beneficiary, or for a specified period
of ten years or more; (b) any distribution to the extent the distribution is
required under section 401(a)(9) of the Code; (c) the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities) unless the Eligible Retirement Plan to which the distribution is
transferred (a) agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
not includable in gross income or (b) is an individual retirement account
described in section 408(a) of the Code or an individual retirement annuity
described in section 408(b) of the Code (other than an endowment contract); and,
(d) a distribution from any of the Participant’s Accounts due to a financial
hardship of the Participant.

 

1.22                           “Employee” means, except as otherwise specified
in this Section, all common law employees of an Affiliated Employer and all
Leased Employees.

 

I-5

--------------------------------------------------------------------------------


 

1.23                           “Employer” or “Employers” means the Sponsor and
any other business organization that adopts the Plan.

 

1.24                           “Entry Date” means the first day of each calendar
quarter, January 1, April 1, July 1, and October 1.

 

1.25                           “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

1.26                           “Final Section 401(a)(9) Regulations” means the
final Department of Treasury Regulations issued under section 401(a)(9) of the
Code which were published in the Federal Register on April 17, 2002.

 

1.27                           “Five Percent Owner” means an Employee who is a
five percent owner as defined in section 416(i) of the Code.

 

1.28                           “Forfeitable Interest” means a Participant’s or
former Participant’s Forfeitable Interest in amounts credited to his Account
determined in accordance with Article VIII.

 

1.29                           “Highly Compensated Employee” means an Employee
or an Affiliated Employer who, during the Plan Year or the preceding Plan Year,
(a) was at any time a Five Percent Owner at any time during the Plan Year or the
preceding Plan Year or (b) had Annual Compensation from the Affiliated Employers
in excess of $80,000.00 (as adjusted from time to time by the Secretary of the
Treasury) for the preceding Plan Year.

 

1.30                           “Hour of Service” means each hour that an
Employee is paid or entitled to payment by an Affiliated Employer for the
performance of duties.

 

1.31                           “Leased Employee” means any person who (a) is not
a common law employee of an Affiliated Employer, (b) pursuant to an agreement
between an Affiliated Employer and any other person, has performed services for
an Affiliated Employer (or for an Affiliated Employer and related persons
determined in accordance with section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one year and (c) performs the services
under primary direction and control of the recipient.

 

1.32                           “Maternity or Paternity Absence” means a period
in which an Employee is absent from work (a) by reason of the pregnancy of the
Employee, (b) by reason of the birth of a child of the Employee, (c) by reason
of the placement of a child with the Employee in connection with the adoption of
the child by the Employee, or (d) for purposes of caring for such child for a
period immediately following such birth or placement for adoption.

 

1.33                           “Nonforfeitable Interest” means a Participant’s
or former Participant’s nonforfeitable interest in amounts credited to his
Account determined in accordance with Article VIII.

 

1.34                           “Non-Highly Compensated Employee” means an
Employee who is not a Highly Compensated Employee.

 

I-6

--------------------------------------------------------------------------------


 

1.35                           “Participant” means an Employee who is eligible
to participate in the Plan under the provisions of Article II.

 

1.36                           “Period of Service” means a period of employment
with an Affiliated Employer which commences on the day on which an Employee
performs his initial Hour of Service or performs his initial Hour of Service
after he Severs Service, whichever is applicable, and ends on the date the
Employee subsequently Severs Service.

 

1.37                           “Period of Severance” means the period of time
commencing on the Employee’s Severance From Service Date and ending on the date
the Employee subsequently performs an Hour of Service.

 

1.38                           “Plan” means the Piper Impact 401(k) Plan, as
amended from time to time.

 

1.39                           “Plan Year” means the calendar year.

 

1.40                           “Qualified Domestic Relations Order” means a
qualified domestic relations order as defined in section 414(p) of the Code.

 

1.41                           “Regulation” means the Department of Treasury
regulation specified, as it may be changed from time to time.

 

1.42                           “Required Beginning Date” means:

 

(a)                                  in the case of an individual who is not a
Five Percent Owner in the Plan Year that ends in the calendar year in which he
attains age 70½, the Required Beginning Date is April 1 of the calendar year
following the later of (1) the calendar year in which the individual attains age
70½, or (2) the calendar year in which the individual incurs a Separation From
Service; and

 

(b)                                 in the case of an individual who is a Five
Percent Owner in the Plan Year that ends in the calendar year in which he
attains age 70½, the Required Beginning Date is April 1 of the calendar year
following the calendar year in which he attains age 70½.

 

1.43                           “Retirement Age” means the time the Participant
or former Participant attains the age of 65.

 

1.44                           “Rollover Contribution” means the amount
contributed by a Participant which consists of any part of an Eligible Rollover
Distribution from a qualified employee trust described in section 401(a) of the
Code other than an amount that is not includable in the Participant’s gross
income.

 

1.45                           “Section 401(a)(9) Beneficiary” means an
individual who is a Participant’s or former Participant’s Beneficiary on the
date of the Participant’s or former Participant’s death and (unless the
Beneficiary dies after the date of the Participant’s or former Participant’s
death and before September 30 of the following calendar year following the
calendar year of the Participant’s or former Participant’s death.  If the
Participant’s or former Participant’s Beneficiary is a trust, an individual
beneficiary of the trust may be a Section 401(a)(9)

 

I-7

--------------------------------------------------------------------------------


 

Beneficiary of the Participant or former Participant if the requirements of
Regulation Section 1.401(a)(9)-4 or satisfied.

 

1.46                           “Separation From Service” means an individual’s
termination of employment with an Affiliated Employer without commencing or
continuing employment with (a) any other Affiliated Employer.

 

1.47                           “Severance From Service Date” means the earlier
of the date of the Employee’s Separation From Service, or the first anniversary
of the date on which the Employee is absent from service (with or without pay)
for any reason other than his Separation From Service or a Maternity or
Paternity Absence, such as vacation, holiday, sickness, or leave of absence. 
The Severance From Service Date of an Employee who is absent beyond the first
anniversary of his first day of absence by reason of a Maternity or Paternity
Absence is the second anniversary of the first day of the absence.

 

1.48                           “Severs Service” means the occurrence of a
Participant’s or former Participant’s Severance From Service Date.

 

1.49                           “Sponsor” means Quanex Corporation, a Delaware
corporation.

 

1.50                           “Sponsor Stock” means the common stock of the
Sponsor or such other publicly-traded stock of an Affiliated Employer as meets
the requirements of section 407(d)(5) of ERISA with respect to the Plan.

 

1.51                           “Spouse” means the person to whom the Participant
or former Participant is married under applicable local law.  In addition, to
the extent provided in a Qualified Domestic Relations Order, a surviving former
spouse of a Participant or former Participant will be treated as the Spouse of
the Participant or former Participant, and to the same extent any current spouse
of the Participant or former Participant will not be treated as a Spouse of the
Participant or former Participant.  For purposes of Section 5.08, a former
Spouse to whom all or a portion of a Participant’s or former Participant’s Plan
benefit is payable under a Qualified Domestic Order shall, to that extent, be
treated as a Spouse or surviving Spouse regardless of whether the Qualified
Domestic Relations Order specifically provides that the former Spouse is to be
treated as the Spouse for purposes of Sections 401(a)(11) and 417 of the Code.

 

1.52                           “Trust” means the trust estate created to fund
the Plan.

 

1.53                           “Trustee” means collectively one or more persons
or corporations with trust powers which have been appointed by the initial
Sponsor and have accepted the duties of Trustee and any successor appointed by
the Sponsor.

 

1.54                           “Valuation Date” means each business day of the
Plan Year.

 

I-8

--------------------------------------------------------------------------------


 

ARTICLE II

 

ELIGIBILITY

 

2.01                           Eligibility Requirements.  Each Eligible Employee
who is employed by an Employer shall be eligible to participate in the Plan
beginning on the Entry Date that occurs with or next follows the date on which
the Employee completes 90 days of Active Service.  However, an Employee who is
included in a unit of Employees covered by a collective bargaining agreement
between the Employees’ representative and the Employer shall be excluded, even
if he has met the requirements for eligibility, if there has been good faith
bargaining between the Employer and the Employees’ representative pertaining to
retirement benefits and the agreement does not require the Employer to include
such Employees in the Plan.  In addition, a Leased Employee shall not be
eligible to participate in the Plan unless the Plan’s qualified status is
dependent upon coverage of the Leased Employee.  An Employee who is a
nonresident alien (within the meaning of section 7701(b) of the Code) and
receives no earned income (within the meaning of section 911(d)(2) of the Code)
from any Affiliated Employer that constitutes income from sources within the
United States (within the meaning of section 861(a)(3) of the Code) is not
eligible to participate in the Plan.  An Employee who is a nonresident alien
(within the meaning of section 7701(b) of the Code) and who does receive earned
income (within the meaning of section 911(d)(2) of the Code) from any Affiliated
Employer that constitutes income from sources within the United States (within
the meaning of section 861(a)(3) of the Code) all of which is exempt from United
States income tax under an applicable tax convention is not eligible to
participate in the Plan.  During any period in which an individual is classified
by an Employer as an independent contractor with respect to such Employer, the
individual is not eligible to participate in the Plan (even if he is
subsequently reclassified by the Internal Revenue Service as a common law
employee of the Employer and the Employer acquiesces to the reclassification). 
Finally, an Employee who is employed outside the United States is not eligible
to participate in the Plan unless the Committee elects to permit him to
participate in the Plan.

 

2.02                           Early Participation for Rollover Purposes.  An
Employee who satisfies the eligibility requirements specified in Section 2.01
other than the service requirement shall be eligible to make Rollover
Contributions to the Plan on the Entry Date next following (not coincident with)
the date on which he completes an Hour of Service.

 

2.03                           Eligibility Upon Reemployment.  If an Employee
incurs a Separation From Service prior to the date he initially begins
participating in the Plan, he shall be eligible to begin participation in the
Plan on the later of the date he would have become a Participant if he did not
incur a Separation From Service or the date on which he performs an Hour of
Service after he incurs a Separation From Service.  Subject to Section 2.04,
once an Employee becomes a Participant, his eligibility to participate in the
Plan shall continue until he Severs Service.

 

2.04                           Cessation of Participation.  An individual who
has become a Participant will cease to be a Participant on the earliest of the
date on which he (a) Severs Service, (b) is transferred from the employ of an
Employer to the employ of an Affiliated Employer that has not adopted the Plan,
(c) becomes included in a unit of employees covered by a collective bargaining
agreement that does not require coverage of those employees under the Plan, (d)
becomes a Leased Employee, or (e) becomes included in another classification of
Employees who, under

 

II-1

--------------------------------------------------------------------------------


 

the terms of the Plan, are not eligible to participate.  Under these
circumstances, the Participant’s Account becomes frozen; he cannot contribute to
the Plan or share in the allocation of any Contributions for the frozen period. 
However, his Accounts shall continue to share in any Plan income allocable to
his Accounts during the frozen period of time.

 

2.05                           Recommencement of Participation.  A former
Participant will again become a Participant on the day on which he again becomes
included in a classification of Employees that, under the terms of the Plan, is
eligible to participate.

 

II-2

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONTRIBUTIONS

 

3.01                           Salary Deferral Contributions.  Each Employer
shall make a Salary Deferral Contribution in an amount equal to the amount by
which the Considered Compensation of its Employees who are Participants was
reduced on a pre-tax basis pursuant to salary deferral agreements (excluding
amounts of Considered Compensation deferred pursuant to Section 3.02 that are
properly characterized as Catch-up Salary Deferral Contributions).  Any such
salary deferral agreement shall be an agreement in a form satisfactory to the
Committee to prospectively receive Considered Compensation from the Employer in
a reduced amount and to have the Employer contribute an amount equal to the
amount of the reduction to the Trust on account of the Participant.  Any such
salary deferral agreement shall be revocable in accordance with its terms,
provided that no revocation shall be retroactive or permit payment to the
Participant of the amount required to be contributed to the Trust.  A
Participant’s or former Participant’s right to benefits attributable to Salary
Deferral Contributions made to the Plan on his behalf shall be nonforfeitable.

 

The maximum amount a Participant may elect to reduce his Considered Compensation
under his salary deferral agreement and have contributed to the Plan on a
pre-tax basis shall be determined by the Committee, in its sole discretion from
time to time.  The election to have Salary Deferral Contributions made, the
ability to change the rate of Salary Deferral Contributions, the right to
suspend Salary Deferral Contributions, and the manner of commencing new Salary
Deferral Contributions shall be permitted under any uniform method determined by
the Committee from time to time.

 

3.02                           Catch-up Salary Deferral Contributions.  The
Employer shall make a Catch-up Salary Deferral Contribution in an amount equal
to the amounts by which its Catch-up Eligible Participants’ Considered
Compensation was reduced as a result of salary deferral agreements authorizing
Catch-up Salary Deferral Contributions (to the extent that their deferrals are
properly characterized as Catch-up Salary Deferral Contributions).  Any such
salary deferral agreement shall be an agreement in a form satisfactory to the
Committee to prospectively receive Considered Compensation from the Employer in
a reduced amount and to have the Employer contribute an amount equal to the
amount of the reduction to the Trust on behalf of the Catch-up Eligible
Participant.  Further, any such salary deferral agreement shall be revocable in
accordance with its terms, provided that no revocation shall be retroactive or
permit payment to the Catch-up Eligible Participant of the amount required to be
contributed to the Trust.  A Participant’s or former Participant’s right to
benefits derived from Catch-up Salary Deferral Contributions made to the Plan on
his behalf shall be nonforfeitable.

 

Catch-up Salary Deferral Contributions on behalf of a Catch-up Eligible
Participant shall be permitted to the extent that the Catch-up Salary Deferral
Contributions do not exceed the lesser of (a) the “applicable dollar amount”
under section 414(v) of the Code for the Plan Year (as adjusted from time to
time by the Secretary of Treasury), or (b) an amount equal to the Catch-up
Eligible Participant’s Annual Compensation for the Plan Year minus the Catch-up
Eligible Participant’s Salary Deferral Contributions for the Plan Year.

 

III-1

--------------------------------------------------------------------------------


 

A final determination as to whether amounts deferred under the Plan by a
Catch-up Eligible Participant are properly characterized as Salary Deferral
Contributions or Catch-up Salary Deferral Contributions for a Plan Year shall be
made as of the end of the Plan Year.  To the extent that amounts deferred under
the Plan on a pre-tax basis at the election of a Catch-up Eligible Participant
exceed the least of (a) the lowest statutory limit on Salary Deferral
Contributions (including limits imposed under sections 401(a)(30) and 415 of the
Code), (b) the maximum limitation on Salary Deferral Contributions, if any,
imposed by the Committee pursuant to Section 3.01, or (c) the highest amount of
Salary Deferral Contributions on behalf of the Catch-up Eligible Participant
that may be retained in the Plan under the rules of section 401(k)(8)(C) of the
Code, the amounts deferred shall be characterized as Catch-up Salary Deferral
Contributions.  Any amounts deferred under the Plan  on a pre-tax basis at the
election of a Participant that are not properly characterized as Catch-up Salary
Deferral Contributions pursuant to the rules of the preceding sentence shall be
characterized as Salary Deferral Contributions for all purposes under the Plan.

 

3.03                           After-Tax Contributions.  To the extent permitted
by the Committee, each Participant may make voluntary after-tax contributions to
the Plan through payroll deductions or in a lump sum in cash.  A Participant’s
or former Participant’s right to benefits attributable to After-Tax
Contributions made to the Plan on his behalf shall be nonforfeitable.

 

The maximum amount a Participant may elect to contribute to the Plan on an
after-tax basis shall be determined by the Committee from time to time.  The
election to have After-Tax Contributions made, the ability to change the rate of
After-Tax Contributions, the right to suspend After-Tax Contributions, and the
manner of commencing new After-Tax Contributions shall be permitted under any
uniform method determined by the Committee from time to time.

 

3.04                           Matching Contributions.  Each Employer will make
a Matching Contribution on behalf of each of its Employees who is a Participant
in an amount equal to 25 percent of the first six percent of such Participant’s
Considered Compensation for the Plan Year contributed to the Plan pursuant to
such Participant’s Salary Deferral Contributions and/or After-Tax Contributions
through October 1, 2002.  Effective October 1, 2002, each Employer will make a
Matching Contribution on behalf of each of its Employees who is a Participant in
an amount equal to 50 percent of the first five percent of Considered
Compensation for the Plan Year contributed to the Plan pursuant to such
Participant’s Salary Deferral Contribution and/or After-Tax Contributions on and
after October 1, 2002.

 

3.05                           Supplemental Contributions.  Each Employer may
contribute for a Plan Year a Supplemental Contribution in such amount, if any,
as shall be determined by the Employer.  The rate of the Supplemental
Contribution need not be uniform among all divisions and plants of the Employer.

 

3.06                           Rollover Contributions and Plan-to-Plan
Transfers.  The Committee may permit Rollover Contributions by Participants
and/or direct transfers to or from another qualified plan on behalf of
Participants from time to time.  If Rollover Contributions and/or direct
transfers to or from another qualified plan are permitted, the opportunity to
make those contributions and/or direct transfers must be made available to
Participants on a nondiscriminatory basis.  For this purpose only, all Employees
who are included in a classification of Employees who are

 

III-2

--------------------------------------------------------------------------------


 

eligible to participate in the Plan shall be considered to be Participants of
the Plan even though they may not have met the Active Service requirements for
eligibility.  However, they shall not be entitled to elect to have Salary
Deferral Contributions made or to share in Employer Contributions or forfeitures
unless and until they have met the requirements for eligibility, contributions
and allocations.  A Rollover Contribution shall not be accepted unless it is
directly rolled over to the Plan in a rollover described in section 401(a)(31)
of the Code.  A Participant shall not be permitted to make a Rollover
Contribution if the property he intends to contribute is for any reason
unacceptable to the Trustee.  A Participant’s or former Participant’s right to
benefits attributable to his Rollover Contributions made to the Plan shall be
nonforfeitable.

 

3.07                           QNECS - Extraordinary Employer Contributions. 
Any Employer may make a QNEC in such amount, if any, as shall be determined by
it.  A Participant’s or former Participant’s right to benefits attributable to
QNECs made to the Plan on his behalf shall be nonforfeitable.  In no event will
QNECs be distributed before Salary Deferral Contributions may be distributed
from the Plan.

 

3.08                           Restoration Contributions.  The Employer shall,
for each Plan Year, make a restoration contribution in an amount equal to the
sum of (a) such amount, if any, as shall be necessary to fully restore all
Matching Contribution Accounts and Supplemental Contribution Accounts required
to be restored pursuant to the provisions of Section 8.02 after the application
of all forfeitures available for such restoration; plus (b) an amount equal in
value to the value of forfeited benefits required to be restored under Section
8.03, after the application of all forfeitures available for such restoration.

 

3.09                           Restorative Payments.  If due to an oversight or
inadvertent error an Employer fails to make a Contribution to the Plan on behalf
of an Employee, as soon as administratively practicable following the Employee’s
discovery of the error, the Employer shall make a restorative payment to the
Plan on behalf of the Employee in an amount equal to the amount of required
Contributions the Employer should have made to the Plan on behalf of the
Employee plus interest thereon (both determined in a manner that is consistent
with then current guidance from the Department of Treasury concerning such
restorative payments) after the application of forfeitures available for such
restoration.

 

3.10                           Nondeductible Contributions Not Required. 
Notwithstanding any other provision of the Plan, no Employer shall be required
to make any contribution that would be a “nondeductible contribution” within the
meaning of section 4972 of the Code.

 

3.11                           Form of Payment of Contributions.  Contributions
may be paid to the Trustee either in cash or in qualifying employer securities
(as such term is defined in section 407(d) of ERISA) or any combination thereof,
provided that payment may not be made in any form constituting a prohibited
transaction under section 4975 of the Code or section 406 of ERISA.

 

3.12                           Deadline for Payment of Contributions.  Salary
Deferral Contributions and Catch-up Salary Deferral Contributions shall be paid
to the Trustee in installments.  The installment for each payroll period shall
be paid as soon as administratively feasible.  The Matching Contributions,
Supplemental Contributions and QNECs for a Plan Year shall be paid to the
Trustee in one or more installments, as the Employer may from time to time
determine;

 

III-3

--------------------------------------------------------------------------------


 

provided, however, that such contributions may not be paid later than the time
prescribed by law (including extensions thereof) for filing the Employer’s
income tax return for its taxable year ending with or within such Plan Year.

 

3.13                           Return of Contributions for Mistake,
Disqualification or Disallowance of Deduction.  Subject to the limitations of
section 415 of the Code, the assets of the Trust shall not revert to any
Employer or be used for any purpose other than the exclusive benefit of
Participants, former Participants and their Beneficiaries and the reasonable
expenses of administering the Plan except:

 

(a)                                  any Employer Contribution made because of a
mistake of fact may be repaid to the Employer within one year after the payment
of the Contribution; and

 

(b)                                 all Employer Contributions are conditioned
upon their deductibility under section 404 of the Code; therefore, to the extent
the deduction is disallowed, the Contributions may be repaid to the Employer
within one year after the disallowance.

 

The Employer has the exclusive right to determine if a Contribution or any part
of it is to be repaid or is to remain as a part of the Trust except that the
amount to be repaid is limited, if the Contribution is made by mistake of fact
or if the deduction for the Contribution is disallowed, to the excess of the
amount contributed over the amount that would have been contributed had there
been no mistake or over the amount disallowed.  Earnings which are attributable
to any excess contribution cannot be repaid.  Losses attributable to an excess
contribution must reduce the amount that may be repaid.  All repayments of
Contributions made due to a mistake of fact or with respect to which a deduction
is disallowed are limited so that the balance in a Participant’s or former
Participant’s Account cannot be reduced to less than the balance that would have
been in the Participant’s or former Participant’s Account had the mistaken
amount or the amount disallowed never been contributed.

 

III-4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ALLOCATION AND VALUATION OF ACCOUNTS

 

4.01                           Information Statements from Employer.  Upon
request by the Committee, the Employer shall provide the Committee with a
schedule setting forth the amount of its Salary Deferral Contribution,
Supplemental Contribution, QNEC, and restoration contribution; the names of its
Participants, the number of years of Active Service of each of its Participants
and former Participants , the amount of Considered Compensation and Annual
Compensation paid to each Participant and former Participant, and the amount of
Considered Compensation and Annual Compensation paid to all its Participants and
former Participants.  Such schedules shall be conclusive evidence of such facts.

 

4.02                           Allocation of Salary Deferral Contributions.  The
Committee or its designee shall allocate the Salary Deferral Contribution among
the Participants by allocating to each  Participant the amount by which his
Considered Compensation was reduced pursuant to a salary deferral agreement (as
described in Section 3.01) and shall credit each such Participant’s share to his
Salary Deferral Contribution Account.

 

4.03                           Allocation of Catch-up Salary Deferral
Contribution.  The Committee shall allocate the Catch-up Salary Deferral
Contribution among the Participants by allocating to each  Participant the
amount by which his Considered Compensation was reduced pursuant to a salary
deferral agreement under Section 3.02 and shall credit each such Participant’s
share to his Catch-up Salary Deferral Contribution Account.

 

4.04                           Allocation of After-Tax Contributions.  The
Committee or its designee shall allocate After-Tax Contributions made by a
Participant in the amount of such After-Tax Contributions and shall credit such
After-Tax Contributions to the Participant’s After-Tax Contribution Account.

 

4.05                           Allocation of Matching Contributions.  The
Committee or its designee shall separately allocate the Matching Contribution
made by an Employer among the Employer’s Participants in the proportion which
the matched Salary Deferral Contributions, matched Catch-up Salary Deferral
Contributions, and matched After-Tax Contributions of each such Participant bear
to the total matched Salary Deferral Contributions and matched After-Tax
Contributions of all such Participants.  Each Participant’s proportionate share
shall be credited to his Matching Contribution Account.

 

4.06                           Allocation of Supplemental Contributions.  For
each Plan Year, the Committee or its designee shall allocate the Supplemental
Contribution made by an Employer among the Participants who are employed by the
Employer during the Plan Year and working at or in connection with a particular
plant or division of the Employer, based upon each such Participant’s
Considered  Compensation paid by the Employer as compared to the Considered
Compensation for all such Participants employed by the Employer.

 

4.07                           Allocation of QNECs.  The  Committee or its
designee shall separately allocate the QNEC among the Non-Highly Compensated
Employees who are Participants based upon

 

IV-1

--------------------------------------------------------------------------------


 

each such Participant’s Considered Compensation as compared to the Considered
Compensation of all such Participants.

 

4.08                           Allocation of Forfeitures.  At the time a
forfeiture occurs pursuant to Article VIII, Section A.3.2 of Appendix A or
Section A.3.3 of Appendix A, the amount forfeited will first be used to
reinstate any Account required to be reinstated under Article VIII, and any
remaining amount will be applied to reduce the Employer’s obligation to make
future Matching Contributions or Supplemental Contributions.  However, in no
event will amounts forfeited pursuant to Section A.3.2 or Section A.3.3 of
Appendix A be allocated to the Accounts of Participants whose Matching
Contributions are forfeited pursuant to Section A.3.2 or Section A.3.3 of
Appendix A.

 

4.09                           Valuation of Accounts.  A Participant’s or former
Participant’s Accounts shall be valued by the Trustee at fair market value on
each Valuation Date.  The earnings and losses attributable to any asset in the
Trust will be allocated solely to the Account of the Participant or former
Participant on whose behalf the investment in the asset was made.  In
determining the fair market value of the Participant’s or former Participant’s
Accounts, the Trustee shall utilize such sources of information as it may deem
reliable including, but not limited to, stock market quotations, statistical
evaluation services, newspapers of general circulation, financial publications,
advice from investment counselors or brokerage firms, or any combination of
sources which in the opinion of the Trustee will provide the price such assets
were last traded at on a registered stock exchange; provided, however, that with
respect to regulated investment company shares, the Trustee shall rely
exclusively on information provided to it by the investment adviser to such
funds.

 

4.10                           No Rights Unless Otherwise Prescribed.  No
allocations, adjustments, credits, or transfers shall ever vest in any
Participant or former Participant any right, title, or interest in the Trust
except at the times and upon the terms and conditions set forth in the Plan.

 

IV-2

--------------------------------------------------------------------------------


 

ARTICLE V

 

BENEFITS

 

5.01                           Retirement Benefit.  Upon his Separation From
Service, a Participant or former Participant is entitled to receive his
Nonforfeitable Interest in his Account balances.

 

5.02                           Death Benefit.  If a Participant or former
Participant dies, the death benefit payable to his Beneficiary shall be the
Participant’s Nonforfeitable Interest in 100 percent of the remaining amount of
his Account balances.

 

5.03                           Distribution Method.  Subject to Section 5.10,
any distribution under the Plan shall be made in the form of a single sum in
cash.

 

5.04                           Immediate Payment of Small Amount Upon Separation
From Service.  Each Participant or  former  Participant whose Nonforfeitable
Interest in his Account balance at the time of a distribution to him on account
of his Separation From Service is, in the aggregate, less than or equal to
$5,000.00, shall be paid in the form of an immediate single sum cash payment
and/or as a Direct Rollover, as elected by him under section 5.05.  However, if
a Distributee who is subject to this Section 5.04 does not furnish instructions
in accordance with Plan procedures to directly roll over his Plan benefit within
45 days after he has been given direct rollover forms, he will be deemed to have
elected to receive an immediate lump sum cash distribution of his entire Plan
benefit.  If a Participant’s or former Participant’s Nonforfeitable Interest in
his Account balance payable upon his Separation From Service is zero (because he
has no Nonforfeitable Interest in his Account balance), he will be deemed to
receive an immediate distribution of his entire Nonforfeitable Interest in his
Account balance.

 

5.05                           Direct Rollover Option.  To the extent required
under Regulations, a Distributee has the right to direct that any portion of his
Eligible Rollover Distribution will be directly paid to an Eligible Retirement
Plan specified by him that will accept the Eligible Rollover Distribution.

 

5.06                           Consent to Distribution.  Notwithstanding any
other provision of the Plan, no benefit shall be distributed or commence to be
distributed to a Participant or former Participant prior to his attainment of
the later of age 62 or Retirement Age without his consent, unless the benefit is
payable immediately under Section 5.04.  Any such consent shall be valid only if
given not more than 90 days prior to the Participant’s or former Participant’s
Annuity Starting Date and after his receipt of the notice regarding benefits
described in Section 5.09(a).

 

5.07                           Information Provided to Participants. 
Information regarding the form of benefits available under the Plan shall be
provided to Participants or former Participants in accordance with the following
provisions:

 

(a)                                  General Information.  Except as otherwise
provided in paragraph (c), the Sponsor shall provide each Participant or former
Participant with a written general explanation or description of (1) the
eligibility conditions and other material features of the optional forms of
benefit available under the Plan, (2) the relative values of the optional forms
of benefit available

 

V-1

--------------------------------------------------------------------------------


 

under the Plan, and (3) the Participant’s  or former Participant’s right, if
any, to defer receipt of the distribution.

 

(b)                                 Time for Giving Notice.  The written general
explanation or description regarding any optional forms of benefit available
under the Plan shall be provided to a Participant or former Participant no less
than 30 days and no more than 90 days before his Annuity Starting Date unless he
legally waives this requirement.

 

(c)                                  Exception for Participants with Small
Benefit Amounts.  Notwithstanding the preceding provisions of this Section, no
information regarding any optional forms of benefit otherwise available under
the Plan shall be provided to the Participant or former Participant if his
benefit is payable in a single sum under Section 5.04.

 

5.08                           Required Distributions. Notwithstanding any other
provision of the Plan, all benefits payable under the Plan shall be distributed,
or commence to be distributed, in compliance with the following provisions:

 

(a)                                  Required Distributions for Certain Persons
Who are 70½ or Older.  Unless a Participant’s or former Participant’s entire
Nonforfeitable Interest in his Plan benefit is distributed to him in a single
sum no later than his Required Beginning Date or in the form of an annuity
purchased from an insurance company, the Participant’s or former Participant’s
Nonforfeitable Interest in his Plan benefit must begin to be distributed, not
later than his Required Beginning Date, over the life of the Participant or
former Participant, or the joint lives of the Participant or former Participant
and his Section 401(a)(9) Beneficiary, or over a period not extending beyond the
life expectancy of the Participant or former Participant or the joint and last
survivor expectancy of the Participant or former Participant and his Section
401(a)(9) Beneficiary.  The distribution required to be made on or before the
Participant’s or former Participant’s Required Beginning Date shall be the
distribution required for his first Distribution Calendar Year.  The minimum
required distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s or former Participant’s Required Beginning Date occurs must be
made on or before December 31 of that Distribution Calendar Year.  In the case
of a benefit payable in a form other than a single sum or an annuity purchased
from an insurance company, the amount that must be distributed for a
Distribution Calendar Year is an amount equal to the amount specified in
Paragraph (b) of this Section 5.08.

 

(b)                                 Required Minimum Distributions.  If a
Participant’s or former Participant’s Required Beginning Date is before the date
on which he incurs a Separation From Service, the Participant or former
Participant (if he is then alive) must be paid either the entire amount credited
to his Account or annual distributions from the Plan in the amounts required
under section 401(a)(9) of the Code and Regulations thereunder commencing no
later than his Required Beginning Date until his entire interest under the Plan
has been distributed under this Article V.  The distribution required to be made
on or before the Participant’s or former Participant’s Required Beginning Date
shall be the distribution required for his first Distribution Calendar Year. 
The minimum required distribution for other Distribution Calendar Years,
including the required minimum distribution for the Distribution Calendar Year
in which the Participant’s or former Participant’s Required Beginning Date
occurs must be made on or before

 

V-2

--------------------------------------------------------------------------------


 

December 31 of that Distribution Calendar Year.  The amount that must be
distributed for a Distribution Calendar Year is an amount equal to (1) the
Participant’s or former Participant’s Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year,
increased by any contributions or forfeitures allocated and made to the Account
during such immediately preceding calendar year after the Valuation Date, and
decreased by distributions made during such immediately preceding calendar year
after the Valuation Date, divided by (2) the Participant’s or former
Participant’s Applicable Distribution Period.

 

(c)                                  Distribution Deadline for Death Benefit
When Participant or Former Participant Dies Before His Distributions Begin.  If
a Participant or former Participant dies before the date distribution of his
Nonforfeitable Interest in his Plan benefit begins, his entire Nonforfeitable
Interest in his Plan benefit will be distributed, or begin to be distributed, to
his Section 401(a)(9) Beneficiary no later than as follows:

 

(i)                                     If the Participant’s or former
Participant’s surviving Spouse is the Participant’s or former Participant’s sole
Section 401(a)(9) Beneficiary, then distributions to the surviving Spouse will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant or former Participant died, or by December 31 of
the calendar year in which the Participant or former Participant would have
attained age 70 1/2 , if later.

 

(ii)                                  If the Participant’s or former
Participant’s surviving Spouse is not the Participant’s or former Participant’s
sole Section 401(a)(9) Beneficiary and the payment of Plan death benefits to the
Section 401(a)(9) Beneficiary will not be in the form of a single sum or a
commercial annuity, then distributions to the Section 401(a)(9) Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant or former Participant died.

 

(iii)                               If the Participant’s or former Participant’s
surviving Spouse is the Participant’s or former Participant’s sole Section
401(a)(9)  Beneficiary, and the payment of a Plan death benefit to the Section
401(a)(9) Beneficiary will be in the form of a single sum, then the
Participant’s or former Participant’s entire Nonforfeitable Interest in his Plan
benefit will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s or former Participant’s death.

 

(iv)                              If there is no Section 401(a)(9) Beneficiary
as of September 30 of the calendar year following the calendar year of the
Participant’s or former Participant’s death, then the Participant’s or former
Participant’s entire Nonforfeitable Interest in his Plan benefit will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s or former Participant’s death.

 

(v)                                 If the Participant’s or former Participant’s
surviving Spouse is the Participant’s or former Participant’s sole Section
401(a)(9) Beneficiary and the surviving Spouse dies after the Participant or
former Participant but before distributions to the surviving Spouse begin, this
Section 5.08(e), other than Section 5.08(e)(1), will apply as if the surviving
Spouse were the Participant.

 

V-3

--------------------------------------------------------------------------------


 

Unless the Participant’s or former Participant’s interest is distributed in the
form of an annuity or in a single sum on or before the Required Beginning Date,
as of the first Distribution Calendar Year distributions will be made in
accordance with Paragraph (b) of this Section 5.08.

 

(d)                                 Distribution of Death Benefit When
Participant or Former Participant Dies On or After His Required Beginning Date. 
If a Participant or former Participant dies on or after his Required Beginning
Date, his Plan benefit must be distributed to his Section 401(a)(9) Beneficiary
at least as rapidly as the method of payment of minimum required distributions
being used as of the date of his death.

 

(e)                                  Limitations on Death Benefits.  Benefits
payable under the Plan shall not be provided in any form that would cause a
Participant’s or former Participant’s death benefit to be more than incidental.
Any distribution required to satisfy the incidental benefit requirement shall be
considered a required distribution for purposes of section 401(a)(9) of the
Code.

 

(f)                                    Requirements in the Case of a Commercial
Annuity.  If a Participant’s or former Participant’s Nonforfeitable Interest in
his Plan benefit is distributed in the form of an annuity purchased from an
insurance company, distributions under the annuity contract will be made in
accordance with the requirements of section 401(a)(9) of the Code and Department
of Treasury Regulations.

 

(g)                                 Compliance with Section 401(a)(9).  All
distributions under the Plan will be made in accordance with the requirements of
section 401(a)(9) of the Code and all Regulations promulgated thereunder,
including, effective January 1, 2001, until January 1, 2003, Regulations that
were proposed in January of 2001 but not including Regulations that were
proposed prior to January of 2001; and including, effective January 1, 2003, the
Final Section 401(a)(9) Regulations, including sections 1.401(a)(9)-1 through
1.401(a)(9)-9 of the Final Section 401(a)(9) Regulations.  The provisions of the
Plan reflecting section 401(a)(9) of the Code override any distribution options
in the Plan inconsistent with section 401(a)(9) of the Code.

 

(h)                                 Compliance with Section 401(a)(14).  Unless
the Participant or former Participant otherwise elects, the payment of benefits
under the Plan to the Participant or former Participant will begin not later
than the 60th day after the close of the Plan Year in which occurs the latest of
(a) the date on which the Participant or former Participant attains the later of
age 62 or  Retirement Age, (b) the tenth anniversary of the year in which the
Participant or former Participant commenced participation in the Plan, or (c)
the Participant’s or former Participant’s Separation From Service.

 

5.09                           Designation of Beneficiary.  Each Participant and
former Participant has the right to designate and to revoke the designation of
his Beneficiary or Beneficiaries.  Each designation or revocation must be
evidenced by a written document in the form required by the Committee, signed by
the Participant or former Participant and filed with the Committee.  If no
designation is on file at the time of a Participant’s or former Participant’s
death or if the Committee determines that the designation is ineffective, the
designated Beneficiary shall be the Participant’s or former Participant’s
Spouse, if living, or if not, the executor, administrator or other personal
representative of the Participant’s or former Participant’s estate.  If a
Participant

 

V-4

--------------------------------------------------------------------------------


 

or former Participant is considered to be married under local law, his
designation of any Beneficiary, other than his Spouse, shall not be valid unless
the Spouse acknowledges in writing that the Spouse understands the effect of the
Participant’s or former Participant’s beneficiary designation and consents to
it.  The consent must be to a specific Beneficiary.  The written acknowledgement
and consent must be filed with the Committee, signed by the Spouse and at least
two witnesses, one of whom must be a Participant of the Committee or a notary
public.  However, if the Spouse cannot be located or there exist other
circumstances as described in sections 401(a)(11) and 417(a)(2) of the Code, the
requirement of the Participant’s or former Participant’s Spouse’s
acknowledgement and consent may be waived.  If a Beneficiary other than the
Participant’s or former Participant’s Spouse is named, the designation shall
become invalid if the Participant or former Participant is later determined to
be married under local law, the Participant’s or former Participant’s missing
Spouse is located or the circumstances which resulted in the waiver of the
requirement of obtaining the consent of his Spouse no longer exist.

 

5.10                           Distributions to Minors and Incapacitated
Persons.  If the Committee determines that any person to whom a payment is due
is a minor or is unable to care for his affairs because of physical or mental
disability, it shall have the authority to cause the payments to be made to the
Spouse, brother, sister or other person the Committee determines to have
incurred, or to be expected to incur, expenses for that person unless a prior
claim is made by a qualified guardian or other legal representative.  The
Committee and the Trustee shall not be responsible to oversee the application of
those payments.  Payments made pursuant to this power shall be a complete
discharge of all liability under the Plan and the Trust and the obligations of
the Employer, the Trustee, the Trust and the Committee.

 

5.11                           Distributions Pursuant to Qualified Domestic
Relations Orders.  The Committee will instruct the Trustee to pay benefits in
accordance with the terms of any order that has been determined, in accordance
with Plan procedures, to be a Qualified Domestic Relations Order.  A Qualified
Domestic Relations Order may require the payment of an immediate cash lump sum
to an alternate payee even if the Participant or former Participant is not then
entitled to receive an immediate payment of Plan benefits.

 

5.12                           Claims Review Procedures; Claims Appeal
Procedures.

 

(a)                                  Claims Review Procedures.  When a benefit
is due, the Claimant should submit a claim to the Committee.  Under normal
circumstances, the Committee will make a final decision as to a claim within 90
days after receipt of the claim.  If the Committee notifies the Claimant in
writing during the initial 90-day period, it may extend the period up to 180
days after the initial receipt of the claim.  The written notice must indicate
the circumstances necessitating the extension and the anticipated date for the
final decision.  If a claim is denied during the claims period, the Committee
must notify the Claimant in writing, and the written notice must set forth in a
manner calculated to be understood by the Claimant:

 

(i)                                     the specific reason or reasons for
denial;

 

(ii)                                  specific reference to the Plan provisions
on which the denial is based;

 

V-5

--------------------------------------------------------------------------------


 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(iv)                              an explanation of the Plan claims review
procedures and time limits, including a statement of the Claimant’s right to
bring a civil action under section 502(a) of ERISA.

 

If a decision is not given to the Claimant within the claims review period, the
claim is treated as if it were denied on the last day of the claims review
period.

 

(b)                                 Claims Appeals Procedures. If a Claimant’s
claim made pursuant to Section 5.12(a) is denied and he wants a review, he must
apply to the Committee in writing.  That application can include any arguments,
written comments, documents, records, and other information relating to the
claim for benefits.  In addition, the Claimant is entitled to receive on request
and free of charge reasonable access to and copies of all information relevant
to the claim.  For this purpose, “relevant” means information that was relied on
in making the benefit determination or that was submitted, considered or
generated in the course of making the determination, without regard to whether
it was relied on, and information that demonstrates compliance with the Plan’s
administrative procedures and safeguards for assuring and verifying that Plan
provisions are applied consistently in making benefit determinations.  The
Committee must take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether the information was submitted or considered in the initial benefit
determination.  The Claimant may either represent himself or appoint a
representative, either of whom has the right to inspect all documents pertaining
to the claim and its denial.  The Committee can schedule any meeting with the
Claimant or his representative that it finds necessary or appropriate to
complete its review.

 

(c)                                  This Section 5.12 does not apply in
connection with determinations as to whether a Participant or former Participant
has incurred a Disability.  Rather, such determinations shall be subject to the
procedures specified in Section 5.13.

 

5.13                           Disability Benefit Claims Review and Appeal
Procedures.

 

(a)                                  Disability Benefit Initial Determination
Procedure.  In the case of a claim for Disability benefits, the Claimant should
submit a claim to the office designated by the Committee to receive claims.
Under normal circumstances, the Committee shall notify the Claimant of any
Disability claims denial (wholly or partially) within 45 days after receipt of
the claim.

 

The Committee retains the authority to unilaterally extend the initial 45 day
Disability claims determination period by a period not to exceed an additional
30 days, if the Committee determines that such extension is necessary due to
matters beyond the control of the Committee.  If the initial Disability claims
determination period is extended by the unilateral action of the Committee, the
Committee shall, prior to the expiration of the initial 45 day Disability claims
determination period, notify the Claimant in writing of

 

V-6

--------------------------------------------------------------------------------


 

the extension and of the circumstances requiring the extension of the Disability
claims determination period.

 

If, prior to the end of the first 30-day extension, the Committee determines
that, due to matters beyond the control of the Plan, a decision cannot be
rendered within the extension period, the Disability claims determination period
may be extended for an additional 30 days, provided the Committee, prior to the
expiration of the first 30-day extension period, notifies the Claimant in
writing of the circumstances requiring the extension and the date on which the
Plan expects to render a decision.  In the case of any notice extending the
Disability claims determination period, the notice must be in writing and shall
specifically explain the standards on which the entitlement to a benefit is
based; the unresolved issues that prevent a determination on a claim; additional
information that is needed to resolve those issues; and, if additional
information is required from the Claimant, a statement as to the amount of time
the Claimant has to supply that information.

 

Calculation of Time Periods.   The period of time within which a Disability
benefit determination is required to be made shall begin on that date the claim
is filed in accordance with this Section, without regard to whether all the
information necessary to make the Disability benefits determination accompanies
the filing.  In the event the Disability claims determination period is extended
due to the Claimant’s failure to submit information necessary to such
determination, the Disability claims determination period shall be tolled from
the date on which the notification of the extension is sent to the Claimant
until the date on which the Claimant responds to the request for additional
information.  The Claimant shall be afforded at least 45 days from receipt of
the notice of extension to provide the specified information.  If the Claimant
fails to supply the specified information within the 45-day period, the claim
determination process shall continue and the specified information shall be
deemed not to exist.

 

(b)                                 Disability Claims Appeal Procedure.  If a
Claimant’s claim for a Disability benefit is denied (in whole or in part), he is
entitled to a full and fair review of that denial.  A full and fair review of a
Disability benefit claim denial shall provide the Claimant with 180 days from
the receipt of any adverse claim determination to appeal the denial.  If the
Claimant does not file an appeal within 180 days of the adverse claim
determination, such denial becomes final.

 

Under the full and fair review, the Claimant shall be afforded an opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits to the reviewing fiduciary.  The Claimant shall be
entitled to receive upon request and free of charge reasonable access to and
copies of all information relevant to the claim. For purposes of a Disability
benefit claim denial, the term “relevant” shall mean information that was relied
on in making the benefit determination or that was submitted, considered or
generated in the course of making the determination, without regard to whether
it was relied on, and information that demonstrates compliance with the Plan’s
administrative procedures and safeguards for assuring and verifying that Plan
provisions are applied consistently in making benefit determinations.  For this
purpose, the term “relevant” shall also include a statement of policy or
guidance with respect to

 

V-7

--------------------------------------------------------------------------------


 

the Plan concerning the Disability benefit for the diagnoses of the Claimant,
without regard to whether such advice or statement was relied upon in making the
claims determination.  The review of a benefit claim denial shall not afford any
deference to the initial adverse claim determination.

 

The review of the Disability claims denial shall be conducted by the appropriate
named fiduciary who is neither the named fiduciary who made the initial adverse
claim determination nor subordinate to such individual.

 

In reviewing a denial of a claim for a Disability benefit, in which the denial
was based in whole or in part on medical judgement, the appropriate named
fiduciary shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgement.  The health care professional consulted upon review of an adverse
benefit claim denial shall be neither the health care professional that was
consulted in connection with the adverse benefit determination that is the
subject of the appeal nor a subordinate of any such individual.  The reviewing
fiduciary shall provide the identification of the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with Claimant’s
Disability benefit claim denial, without regard as to whether the advice was
relied upon in making the benefit determination.

 

The appropriate reviewing fiduciary must take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard as to whether the information was submitted or
considered in the initial benefit determination.  The Claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial.  The reviewing
fiduciary can schedule any meeting with the Claimant or his representative that
it finds necessary or appropriate to complete its review.

 

If a timely request is made, the reviewing fiduciary shall notify the Claimant
of the determination upon appeal within 45 days after receipt of the request for
review (without regard to whether all the information necessary to make the
benefit determination accompanies the filing).  The reviewing fiduciary retains
the authority to unilaterally extend the initial 45-day review period by a
period not to exceed an additional 45 days, if the fiduciary determines that
special circumstances exist requiring additional time for reviewing the claim. 
If the initial review period is extended by the unilateral action of the
appropriate reviewing fiduciary, the fiduciary shall, prior to the expiration of
the initial 45 day review period, notify the Claimant in writing of the
extension.  The written notice of extension shall identify the special
circumstances necessitating the extension and provide the anticipated date by
which the Plan expects to render the determination on review.

 

Calculation of Time Periods Upon Appeal.   The period of time within which a
determination on a Disability claims appeal is required to be made shall begin
on that date the appeal is filed in accordance with this Section, without regard
to whether all the information necessary to make the Disability benefits
determination accompanies the

 

V-8

--------------------------------------------------------------------------------


 

filing.  In the event the Disability claims review period is extended due to the
Claimant’s failure to submit information necessary to such determination, the
Disability claims review period shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.  The Claimant
shall be afforded at least 45 days from receipt of the notice of extension to
provide the requested information.  If the Claimant fails to supply the
requested information within the 45-day period, the claims review process shall
continue and the specified information shall be deemed not to exist.

 

The reviewing fiduciary shall provide the Claimant with a written notice of the
Plan’s benefit determination upon review.  The notice shall set forth the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.  The notice shall also include the following statement,

 

“You and the Plan may have other voluntary alternative dispute resolution
options, such as mediation.  One way to find out what may be available is to
contact your local U.S. Department of Labor Office and your State insurance
regulatory agency.”

 

If a decision is not given to the Claimant within the review period, the claim
is treated as if it were denied on the last day of the review period.

 

The request for review must be filed within 90 days after the denial.  If it is
not, the denial becomes final.  If a timely request is made, the reviewing
fiduciary must make its decision, under normal circumstances, within 60 days of
the receipt of the request for review.  However, if the reviewing fiduciary
notifies the Claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review.  The written notice must indicate the circumstances
necessitating the extension and the anticipated date for the final decision. 
All decisions of the reviewing fiduciary must be in writing and must include the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.  If a decision is not given to the Claimant within the review period, the
claim is treated as if it were denied on the last day of the review period.

 

V-9

--------------------------------------------------------------------------------


 

ARTICLE VI

 

IN-SERVICE DISTRIBUTIONS

 

6.01                           In-Service Financial Hardship Distributions.

 

(a)                                  General.  Prior to his Separation From
Service, a Participant is entitled to receive a distribution from his Salary
Deferral Contribution Account (except for income that was not credited to his
Salary Deferral Account as of December 31, 1988), his Catch-up Salary Deferral
Contribution Account (except for income credited to his Catch-up Salary Deferral
Contribution Account), his Rollover Account, his After-Tax Contribution Account,
his Nonforfeitable Interest in his Matching Contribution Account and his
Nonforfeitable Interest in his Supplemental Contribution Account in the event of
an immediate and heavy financial need incurred by the Participant and the
Committee’s determination that the withdrawal is necessary to alleviate that
hardship.

 

(b)                                 Permitted Reasons For Financial Hardship
Distributions.  A distribution shall be made on account of financial hardship
only if the distribution is for:  (i) expenses for medical care described in
section 213(d) of the Code previously incurred by the Participant, the
Participant’s Spouse, or any dependents of the Participant (as defined in
section 152 of the Code) or necessary for these persons to obtain medical care
described in section 213(d) of the Code, (ii) costs directly related to the
purchase (excluding mortgage payments) of a principal residence for the
Participant, (iii) payment of tuition and related educational fees for the next
12 months of post-secondary education for the Participant, his Spouse, children,
or dependents (as defined in section 152 of the Code), (iv) payments necessary
to prevent the eviction of the Participant from his principal residence or
foreclosure on the mortgage of the Participant’s principal residence, or (v) any
other event added to this list by the Commissioner of Internal Revenue.

 

(c)                                  Amount.  A distribution to satisfy an
immediate and heavy financial need shall not be made in excess of the amount of
the immediate and heavy financial need of the Participant and the Participant
must have obtained all distributions, other than hardship distributions, and all
nontaxable (at the time of the loan) loans currently available under all plans
maintained by the Employer.  The amount of a Participant’s immediate and heavy
financial need includes any amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the financial
hardship distribution.

 

(d)                                 Suspension of Participation in Certain
Benefit Programs.  The Participant’s hardship distribution shall terminate his
right to have the Employer make any Salary Deferral Contributions on his behalf
until the next time Salary Deferral Contributions are permitted after (1) the
lapse of 12 months following the hardship distribution and (2) his timely filing
of a written request to resume his Salary Deferral Contributions.  In addition,
for 12 months after he receives a hardship distribution from the Plan, the
Participant is prohibited from making elective contributions and employee
contributions to or under all other qualified and nonqualified plans of deferred
compensation maintained by the Employer, including stock option plans, stock
purchase plans and Code section 401(k) cash or deferred arrangements that are
part of cafeteria plans described in section 125 of the Code.  However, the
Participant is not

 

VI-1

--------------------------------------------------------------------------------


 

prohibited from making contributions to a health or welfare benefit plan,
including one that is part of a cafeteria plan within the meaning of section 125
of the Code.

 

(e)                                  Order of Distributions.  Financial hardship
distributions will be made in the following order:  First withdrawals will be
made from the Participant’s After-Tax Contribution Account, then from his
Rollover Contribution Account, then from his Matching Contribution Account, then
from his Supplemental Contribution Account, then from his Salary Deferral
Contribution Account, and finally, from his Catch-up Salary Deferral
Contribution Account.  A Participant shall not be entitled to receive a
financial hardship distribution of any amount credited to his QNEC Account.

 

6.02                           Age 59½ Distributions.  Prior to his Separation
From Service, a Participant may withdraw part or all of his Nonforfeitable
Interest in his Account balances on or after the date that he attains age 59½ .

 

6.03                           Method of Payment.  A distribution made pursuant
to this Article VI will be paid in the form of a single sum in cash.

 

VI-2

--------------------------------------------------------------------------------


 

ARTICLE VII

 

LOANS

 

The Committee may direct the Trustees to make loans to Participants (and
Beneficiaries who are “parties in interest” within the meaning of ERISA) who
have Nonforfeitable Interests in their Account balances.  The Loan Committee
established by the Committee will be responsible for administering the Plan loan
program.  All loans will comply with the following requirements:

 

(a)                                  All loans will be made solely from the
Participant’s or Beneficiary’s Account.

 

(b)                                 Loans will be available on a
nondiscriminatory basis to all Beneficiaries who are “parties in interest”
within the meaning of ERISA, and to all Participants.

 

(c)                                  Loans will not be made for less than
$1,000.00.

 

(d)                                 The maximum amount of a loan may not exceed
the lesser of (A) $50,000.00 reduced by the person’s highest outstanding loan
balance from the Plan during the preceding one-year period, or (B) one-half of
the person’s Nonforfeitable Interest in his Account balance under the Plan
determined as of the date on which the loan is approved by the Loan Committee.

 

(e)                                  Any loan from the Plan will be evidenced by
a note or notes (signed by the person applying for the loan) having such
maturity, bearing such rate of interest, and containing such other terms as the
Loan Committee will require by uniform and nondiscriminatory rules consistent
with this Section and proper lending practices.

 

(f)                                    All loans will bear a reasonable rate of
interest which will be established by the Loan Committee.

 

(g)                                 Each loan will be fully secured by a pledge
of the borrowing person’s Nonforfeitable Interest in his Account balance.  No
more than 50 percent of the person’s Nonforfeitable Interest in his Account
balance (determined immediately after the origination of the loan) will be
considered as security for any loan.

 

(h)                                 The term of the loan will not be less than
18 months.  Generally, the term of the loan will not be more than five years. 
The Loan Committee may agree to a longer term (but not more than seven years)
only if such term is otherwise reasonable and the proceeds of the loan are to be
used to acquire a dwelling which will be used within a reasonable time
(determined at the time the loan is made) as the principal residence of the
borrowing person.

 

(i)                                     A Participant’s loan agreement will also
require that loan repayments be made through payroll deductions.

 

(j)                                     If a person fails to make a required
payment within 30 days of the due date set forth in the loan agreement, the loan
will be in default.

 

VII-1

--------------------------------------------------------------------------------


 

(k)                                  If a Participant or former Participant has
an outstanding loan from the Plan at the time of his Separation From Service,
the outstanding loan principal balance and any accrued but unpaid interest will
become immediately due in full.  The Participant or former Participant will have
the right to immediately pay the Trustee that amount.  If the Participant or
former Participant fails to repay the loan, the Trustee will foreclose on the
loan and the Participant will be deemed to have received a Plan distribution of
the amount foreclosed upon.  The Trustee will not foreclose upon a Participant’s
or former Participant’s Salary Deferral Contribution Account, Catch-up Salary
Deferral Contribution Account or QNEC Account until the Participant’s Separation
From Service.

 

(l)                                     If a Beneficiary defaults on his loan,
the Trustee will foreclose on the loan and the Beneficiary will be deemed to
have received a Plan distribution of the amount foreclosed upon.

 

(m)                               No person shall be entitled to apply for a new
Plan loan until at least 90 days have transpired since he fully repaid his last
loan from the Plan.

 

(n)                                 No amount that is pledged as collateral for
a Plan loan to a Participant will be available for withdrawal before he has
fully repaid his loan.

 

(o)                                 All interest payments made pursuant to the
terms of the loan agreement will be credited to the borrowing person’s Account
and will not be considered as general earnings of the Trust Fund to be allocated
to other Participants.

 

(p)                                 The terms of each Plan loan agreement will
require substantially level amortization of the loan (with payments not less
frequently than quarterly) over the term of the loan.  However, the level
amortization requirement will not apply for a period, not longer than one year
(or such longer period as may apply under the Uniformed Services Employment and
Reemployment Rights Act of 1994 that an eligible borrower is on a bona fide
leave of absence, either without pay from the Employer or at a rate of pay
(after income and employment tax withholding) that is less than the amount of
the installment payments required under the terms of the loan.  However, the
loan (including interest that accrues during the leave of absence) must be
repaid by the five-year loan maturity deadline specified in paragraph (h) above
(unless the loan was a home loan described in paragraph (h) above), and the
amount of the installments due after the leave ends (or, if earlier, after the
first anniversary of the leave or such longer period as may apply under the
Uniformed Services Employment and Reemployment Rights Act of 1994) must not be
less than the amount required under the terms of the original loan.

 

VII-2

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

VESTING

 

A Participant or former Participant has a fully Nonforfeitable Interest in his
entire Account balance when he (a) incurs a Disability on or prior to the date
of his Separation From Service, (b) attains his Normal Retirement Age on or
prior to the date of his Separation From Service, or (c) incurs a Separation
From Service due to death.  A Participant or former Participant shall at all
times have a fully Nonforfeitable Interest in amounts credited to his Salary
Deferral Contribution Account, his Catch-up Salary Deferral Contribution
Account, his QNEC Account, his Rollover Account and his After-Tax Contribution
Account.  Prior to October 1, 2003, a Participant or former Participant shall
have a Nonforfeitable Interest in the following percentage of amounts credited
to his Matching Contribution Account and his Supplemental Contribution Account:

 

Years of Active Service Completed by the
Participant or Former Participant

 

Vested Percentage

 

 

 

 

 

Less than two

 

0

 

 

 

 

 

Two but less than three

 

20

 

 

 

 

 

Three but less than four

 

40

 

 

 

 

 

Four but less than five

 

60

 

 

 

 

 

Five but less than six

 

80

 

 

 

 

 

Six or more

 

100

 

 

If he is still an Employee on October 1, 2003, a Participant of former
Participant will have a Nonforfeitable Interest in the following percentage of
amounts credited to his Matching Contribution Account and his Supplemental
Contribution Account effective October 1, 2003:

 

Years of Active Service Completed by the
Participant or Former Participant

 

Vested Percentage

 

 

 

 

 

Less than one

 

0

 

 

 

 

 

One but less than two

 

20

 

 

 

 

 

Two but less than three

 

40

 

 

 

 

 

Three but less than four

 

60

 

 

 

 

 

Four but less than five

 

80

 

 

 

 

 

Five or more

 

100

 

 

VIII-1

--------------------------------------------------------------------------------


 

Subject to the possible application of Section B.2.3 of Appendix B or Section
13.05, except as specified above, a Participant or former Participant has a
Forfeitable Interest in his Account balance and shall not be entitled to any
benefits under the Plan upon or following his Separation From Service.

 

VIII-2

--------------------------------------------------------------------------------


 

ARTICLE IX

 

FORFEITURES AND RESTORATIONS

 

9.01                           Forfeiture on Termination of Participation.

 

(a)                                  If as a result of his Separation From
Service a Participant or former Participant receives (or is deemed to receive
under Section 5.04), a distribution of his entire Nonforfeitable Interest in his
Account balance not later than the end of the second Plan Year following the
Plan Year in which his Separation From Service occurs, the remaining Forfeitable
Interest in his Account balance will be immediately forfeited upon the
distribution.

 

(b)                                 If a Participant or former Participant
neither receives nor is deemed to receive a distribution as a result of his
Separation From Service, his Forfeitable Interest in his Account balance will be
permanently forfeited (with no right of reinstatement under Section 9.02) on the
later of the date of his Separation From Service or the date on which he has
incurred a Period of Severance of five consecutive years.

 

9.02                           Restoration of Forfeited Amounts.  If a
Participant or former Participant who forfeited any portion of his Account
balance pursuant to the provisions of Section 9.01 subsequently performs an Hour
of Service, then the following provisions shall apply:

 

(a)                                  Repayment Requirement.  The Participant’s
Account balance (unadjusted for gains or losses subsequent to the forfeiture)
shall be restored if he repays to the Trustee the full amount of any
distribution with respect to which the forfeiture arose prior to the earlier of
(1) the date on which he incurs a Period of Severance of five years commencing
after his distribution, or (2) the fifth anniversary of the first date on which
the Participant subsequently performs his first Hour of Service after his
Separation From Service.  A Participant who is deemed to have received a
distribution under Section 5.04 (because he had no Nonforfeitable Interest in
his Account balance) will be deemed to have repaid his Account balance upon his
reemployment if he is reemployed before the earlier of the dates specified in
clauses (1) and (2) in the preceding sentence.

 

(b)                                 Amount Restored.  The amount to be restored
under the preceding provisions of this Section 9.02 shall be the dollar value of
the Account balance, both the amount distributed and the amount forfeited.  The
Participant’s Account balance shall be restored as soon as administratively
practicable after the later of the date the Participant first performs an Hour
of Service after his Separation From Service or the date on which any required
repayment is completed.

 

(c)                                  No Other Basis for Restoration.  Except as
otherwise provided above, a Participant’s Account balance shall not be restored
after it has been forfeited pursuant to Section 9.01.

 

9.03                           Forfeitures by Lost Participants or
Beneficiaries.  If a person who is entitled to a distribution cannot be located
during a reasonable search after the Committee has initially attempted making
payment, his Account balance shall be forfeited.  However, if at any time prior
to the termination of the Plan and the complete distribution of the Trust
assets, the missing

 

IX-1

--------------------------------------------------------------------------------


 

former Participant or Beneficiary files a claim with the Committee for the
forfeited Account balance, that Account balance shall be reinstated (without
adjustment for trust income or losses during the period of forfeiture) effective
as of the date of the receipt of the claim.

 

IX-2

--------------------------------------------------------------------------------


 

ARTICLE X

 

ACTIVE SERVICE

 

10.01                     General.  For purposes of determining an Employee’s
eligibility to participate in the Plan and his Nonforfeitable Interest in his
Account balance, the Employee shall receive credit for Active Service commencing
on the date he first performs an Hour of Service and ending on his Severance
From Service Date.  If an Employee Severs Service, he shall recommence earning
Active Service when he again performs an Hour of Service.  When determining an
Employee’s Active Service, all Periods of Service, whether or not completed
consecutively, shall be aggregated on a per-day basis.  In aggregating Active
Service, 365 days shall be counted as one year of Active Service.  Except to the
extent expressly provided otherwise in the Plan, an Employee shall be granted
credit for all Periods of Service with Affiliated Employers (including Periods
of Service performed while the Employee is not eligible to participate in the
Plan because he does not satisfy the requirements of Section 2.01).

 

10.02                     Disregard of Certain Service.  If an Employee incurs a
Separation From Service at a time when he does not have a Nonforfeitable
Interest in a portion of his Matching Contribution Account balance or his
Supplemental Contribution Account balance and his Period of Severance continues
for a continuous period of five years or more, the Period of Service completed
by the Employee before the Period of Severance shall not be taken into account
as Active Service, if his Period of Severance equals or exceeds his Period of
Service, whether or not consecutive, completed before the Period of Severance.

 

10.03                     Certain Brief Absences Counted as Active Service.  If
an Employee performs an Hour of Service within 365 days after he Severs Service,
the intervening Period of Severance shall be counted as a Period of Service.

 

10.04                     Service Credit Required by Law.  An Employee will be
granted credit for Active Service for time he is not actively performing
services for an Affiliated Employer to the extent required under federal law. 
An Employee will be granted credit for Active Service for services performed for
a predecessor employer to the extent required by section 414(a) of the Code and
Regulations issued thereunder.

 

10.05                     Special Maternity or Paternity Absence Rules.  Except
as specified below, the period of time between (a) the first anniversary of the
first day of a Maternity or Paternity Absence of an Employee and (b) the second
anniversary of the first day of the absence shall not be counted as a Period of
Severance or as Active Service.  However, if the Employee returns to active
employment with an Affiliated Employer prior to the expiration of twelve months
following the earlier of (1) the date of his Separation From Service  or (2) the
second anniversary of the first day of his Maternity or Paternity Absence, he
shall be granted Active Service for the entire period of his Maternity or
Paternity Absence.

 

10.06                     Employment Records Conclusive.  The employment records
of the Employer shall be conclusive for all determinations of Active Service.

 

X-1

--------------------------------------------------------------------------------


 

10.07                     Special Transitional Rule.  Any person who was an
Employee before March 1, 1997,  will have all or a portion of his Active Service
figured under the provisions of the Plan in effect before March 1, 1997, if that
method of calculating service is more beneficial for the Employee than the
method otherwise set out in this Article II.

 

10.08                     Credit for Service With Piper Impact, Inc. a Tennessee
Corporation .  For purposes of determining an Employee’s Active Service for
eligibility to participate and vesting, his service with Piper Impact, Inc., a
Tennessee corporation will be counted as Active Service under the Plan.

 

X-2

--------------------------------------------------------------------------------


 

ARTICLE XI

 

INVESTMENT ELECTIONS

 

11.01                     Investment Funds Established.  It is contemplated that
the assets of the Plan shall be invested in such categories of assets as may be
determined from time to time by the Committee and announced and made available
on an equal basis to all Participants and former Participants.  In accordance
with procedures established by the Committee, each Participant and former
Participant may designate the percentage of his Account to be invested in each
investment fund available under the Plan.  Up to one hundred percent of the
Trust assets may be invested in Sponsor Stock.

 

11.02                     Election Procedures Established.  The Committee shall,
from time to time, establish rules to be applied in a nondiscriminatory manner
as to all matters relating to the administration of the investment of funds
including, but not limited to, the following:

 

(a)                                  the percentage of a Participant’s or former
Participant’s Account as it exists, from time to time, that may be transferred
from one fund to another and the limitations based on amounts, percentages,
time, or frequency, if any, on such transfers;

 

(b)                                 the percentage of a Participant’s future
contributions, when allocated to his Account, that may be invested in any one or
more funds and the limitations based upon amounts, percentages, time, or
frequency, if any, on such investments in various funds;

 

(c)                                  the procedures for making investment
elections and changing existing investment elections;

 

(d)                                 the period of notice required for making
investment elections and changing existing investment elections;

 

(e)                                  the handling of income and change of value
in funds when funds are in the process of being transferred between investment
funds and to investment funds; and

 

(f)                                    all other matters necessary to permit the
orderly operation of investment funds within the Plan.

 

When the Committee changes any previous applicable rule, it shall state the
effective time of the change and the procedures for complying with any such
change.  Any change shall remain effective until such date as stated in the
change, or if none is stated, then until revoked or changed in a like manner.

 

XI-1

--------------------------------------------------------------------------------


 

ARTICLE XII

 

ADOPTION OF PLAN BY OTHER EMPLOYERS

 

12.01                     Adoption Procedure.  Any business organization may,
with the approval of the Board, adopt the Plan by:

 

(a)                                  a certified resolution or consent of the
board of directors of the adopting Employer or an executed adoption instrument
(approved by the board of directors of the adopting Employer) agreeing to be
bound as an Employer by all the terms, conditions and limitations of the Plan
except those, if any, specifically described in the adoption instrument; and

 

(b)                                 providing all information required by the
Committee and the Trustee.

 

12.02                     No Joint Venture Implied.  The document which
evidences the adoption of the Plan by an Employer shall become a part of the
Plan.  However, neither the adoption of the Plan and the Trust by an Employer
nor any act performed by it in relation to the Plan and the Trust shall ever
create a joint venture or partnership relation between it and any other
Employer.

 

12.03                     All Trust Assets Available to Pay All Benefits.  The
Accounts of Participants employed by the Employers that adopt the Plan shall be
commingled for investment purposes.  All assets in the Trust shall be available
to pay benefits to all Participants employed by any Employer.

 

12.04                     Qualification a Condition Precedent to Adoption and
Continued Participation.  The adoption of the Plan and the Trust by a business
organization is contingent upon and subject to the express condition precedent
that the initial adoption meets all statutory and regulatory requirements for
qualification of the Plan and the exemption of the Trust that are applicable to
it and that the Plan and Trust continue in operation to maintain their qualified
and exempt status.  In the event the adoption fails to initially qualify, the
adoption shall fail retroactively for failure to meet the condition precedent
and the portion of the Trust assets applicable to the adoption shall be
immediately returned to the adopting business organization and the adoption
shall be void ab initio.  In the event the adoption as to a given business
organization later becomes disqualified and loses its exemption for any reason,
the adoption shall fail retroactively for failure to meet the condition
precedent and the portion of the Trust assets allocable to the adoption by that
business organization shall be immediately spun off, retroactively as of the
last date for which the Plan qualified, to a separate trust for its sole benefit
and an identical but separate Plan shall be created, retroactively effective as
of the last date the Plan as adopted by that business organization qualified,
for the benefit of the Participants covered by that adoption.

 

XII-1

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

AMENDMENT AND TERMINATION

 

13.01                     Right to Amend and Limitations Thereon.  The Sponsor
has the sole right to amend the Plan.  An amendment may be made by a certified
resolution or consent of the Board, or by an instrument in writing executed by
the appropriate officer of the Sponsor.  The amendment must describe the nature
of the amendment and its effective date.  No amendment shall:

 

(a)                                  vest in an Employer any interest in the
Trust;

 

(b)                                 cause or permit the Trust assets to be
diverted to any purpose other than the exclusive benefit of the present, former
or future Participants and their Beneficiaries except under the circumstances
described in Section 3.12;

 

(c)                                  decrease the Account of any Participant or
former Participant, or eliminate an optional form of payment in violation of
section 411(d)(6) of the Code; or

 

(d)                                 change the vesting schedule to one which
would result in a Participant’s or former Participant’s Nonforfeitable Interest
in his Account balance (determined as of the later of the date of the adoption
of the amendment or of the effective date of the amendment) of any Participant
or former Participant being less than his Nonforfeitable Interest computed under
the Plan without regard to the amendment.  If the Plan’s vesting schedule is
amended or if the Plan is deemed amended by an automatic change to or from a
top-heavy vesting schedule, each Participant or former Participant who has at
least three years of Active Service as of the date of the amendment or change
shall have his nonforfeitable percentage computed under the Plan without regard
to the amendment or the change if that results in a higher Nonforfeitable
Interest in his Account balance.

 

Each Employer shall be deemed to have adopted any amendment made by the Sponsor
unless the Employer notifies the Committee of its rejection in writing within 30
days after it receives a copy of the amendment.  A rejection shall constitute a
withdrawal from the Plan by that Employer unless the Sponsor acquiesces in the
rejection.

 

13.02                     Mandatory Amendments.  The Contributions of each
Employer to the Plan are intended to be:

 

(a)                                  deductible under the applicable provisions
of the Code;

 

(b)                                 except as otherwise prescribed by applicable
law, exempt from the Federal Social Security Act;

 

(c)                                  except as otherwise prescribed by
applicable law, exempt from with- holding under the Code; and

 

(d)                                 excludable from any Employee’s regular rate
of pay, as that term is defined under the Fair Labor Standards Act of 1938, as
amended.

 

XIII-1

--------------------------------------------------------------------------------


 

The Sponsor shall make any amendment necessary to carry out this intention, and
it may be made retroactively.

 

13.03                     Withdrawal of Employer.  An Employer may withdraw from
the Plan and the Trust if the Sponsor does not acquiesce in its rejection of an
amendment or by giving written notice of its intent to withdraw to the
Committee.  The Committee shall then determine the portion of the Trust assets
that is attributable to the Participants employed by the withdrawing Employer
and shall notify the Trustee to segregate and transfer those assets to the
successor trustee when it receives a designation of the successor from the
withdrawing Employer.

 

A withdrawal shall not terminate the Plan and the Trust with respect to the
withdrawing Employer, if the Employer either appoints a successor trustee and
reaffirms the Plan and the Trust as its new and separate plan and trust intended
to qualify under section 401(a) of the Code, or establishes another plan and
trust intended to qualify under section 401(a) of the Code.

 

The determination of the Committee, in its sole discretion, of the portion of
the Trust assets that is attributable to the Participants employed by the
withdrawing Employer shall be final and binding upon all parties; and, the
Trustee’s transfer of those assets to the designated successor Trustee shall
relieve the Trustee of any further obligation, liability or duty to the
withdrawing Employer, the Participants employed by that Employer and their
Beneficiaries, and the successor trustee.

 

13.04                     Termination of Plan.  The Sponsor may terminate the
Plan and the Trust with respect to all Employers by executing and delivering to
the Committee and the Trustee, a notice of termination, specifying the date of
termination.

 

13.05                     Partial or Complete Termination or Complete
Discontinuance of Contributions.  Without regard to any other provision of the
Plan, if there is a partial or total termination of the Plan or there is a
complete discontinuance of the Employer’s Contributions, each of the affected
Participants shall immediately have a fully Nonforfeitable Interest in his
Account as of the end of the last Plan Year for which a substantial Employer
Contribution was made and in any amounts later allocated to his Account.  If the
Employer then resumes making substantial Contributions at any time, the
appropriate vesting schedule shall again apply to all amounts allocated to each
affected Participant’s Account beginning with the Plan Year for which they were
resumed.

 

XIII-2

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

MISCELLANEOUS

 

14.01                     Plan Not an Employment Contract.  The maintenance of
the Plan and the Trust is not a contract between any Employer and its Employees
which gives any Employee the right to be retained in its employment.  Likewise,
it is not intended to interfere with the rights of any Employer to discharge any
Employee at any time or to interfere with the Employee’s right to terminate his
employment at any time.

 

14.02                     Benefits Provided Solely From Trust.  All benefits
payable under the Plan shall be paid or provided for solely from the Trust.  No
Employer assumes any liability or responsibility to pay any benefit provided by
the Plan.

 

14.03                     Assignments Prohibited.  No principal or income
payable or to become payable from the Trust Fund shall be subject to
anticipation or assignment by a Participant, former Participant or Beneficiary
to attachment by, interference with, or control of any creditor of a
Participant, former Participant or Beneficiary; or to being taken or reached by
any legal or equitable process in satisfaction of any debt or liability of a
Participant, former Participant, or Beneficiary prior to its actual receipt by
the Participant, former Participant or Beneficiary.  Any attempted conveyance,
transfer, assignment, mortgage, pledge, or encumbrance of any Trust assets, any
part of it, or any interest in it by a Participant, former Participant or
Beneficiary prior to distribution shall be void, whether that conveyance,
transfer, assignment, mortgage, pledge, or encumbrance is intended to take place
or become effective before or after any distribution of Trust assets or the
termination of the Trust itself.  The Trustee shall never under any
circumstances be required to recognize any conveyance, transfer, assignment,
mortgage, pledge or encumbrance by a Participant , former Participant, or
Beneficiary of the Trust, any part of it, or any interest in it, or to pay any
money or thing of value to any creditor or assignee of a Participant, former
Participant or Beneficiary for any cause whatsoever.  These prohibitions against
the alienation of a Participant’s Account shall not apply to a Qualified
Domestic Relations Order or to a voluntary revocable assignment of benefits not
in excess of ten percent of the amount of any payment from the Plan if such
assignment complies with Regulations issued under section 401(a)(13) of the
Code.  Further, effective for judgments, orders and decrees issued, and
settlement agreements entered into, on or after August 5, 1997, these
prohibitions shall not apply to any offset of a Participant’s or former
Participant’s benefits provided under a Plan against an amount that the
Participant or former Participant is ordered or required to pay to the Plan
if–(a) the order or requirement to pay arises–(1) under a judgment of conviction
for a crime involving the Plan, (2) under a civil judgment (including a consent
order or decree) entered by a court in an action brought in connection with an
alleged violation of part 4 of subtitle B of title I of ERISA, or (3) pursuant
to a settlement agreement between the Secretary of Labor and the Participant or
former Participant in connection with a violation (or alleged violation) of part
4 of subtitle B of ERISA by a fiduciary or any other person, and (b) the
judgment, order, decree, or settlement agreement expressly provides for the
offset of all or part of the amount ordered or required to be paid to the Plan
against the Participant’s or former Participant’s benefits provided under the
Plan.

 

XIV-1

--------------------------------------------------------------------------------


 

14.04                     Requirements Upon Merger or Consolidation of Plans. 
The Plan shall not merge or consolidate with or transfer any assets or
liabilities to any other plan unless each Participant and former Participant
would receive a benefit immediately after the merger, consolidation, or transfer
which is equal to or greater than the benefit he would have been entitled to
receive immediately before the merger, consolidation, or transfer (if the Plan
had then terminated).

 

14.05                     Gender of Words Used.  If the context requires it,
words of one gender when used in the Plan shall include the other gender, and
words used in the singular or plural shall include the other.

 

14.06                     Severability.  Each provision of this Agreement may be
severed.  If any provision is determined to be invalid or unenforceable, that
determination shall not affect the validity or enforceability of any other
provision.

 

14.07                     Reemployed Veterans. The requirements of the Uniformed
Services Employment and Reemployment Rights Act of 1994 will be complied with in
the operation of the Plan in the manner permitted under section 414(u) of the
Code.

 

14.08                     Limitations on Legal Actions.  No person may bring an
action pertaining to the Plan or Trust until he has exhausted his administrative
claims and appeal remedies identified in Sections 5.12 and 5.13.  Further, no
person may bring an action pertaining to a claim for benefits under the Plan or
the Trust following 180 days after the Committee’s final denial of his claim for
benefits.

 

14.09                     Governing Law.  The provisions of the Plan shall be
construed, administered, and governed under the laws of the United States unless
the specific matter in question is governed by state law in which event the laws
of the State of Texas shall apply.

 

XIV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Quanex Corporation and Piper Impact, Inc. have caused this
Agreement to be executed this 30th day of December, 2002, in multiple
counterparts, each of which shall be deemed to be an original, to be effective
the 1st day of January, 2002, except for those provisions which have an earlier
effective date provided by law, or as otherwise provided under applicable
provisions of the Plan.

 

 

QUANEX CORPORATION

 

 

 

 

 

By

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

PIPER IMPACT, INC.

 

 

 

 

 

By

 

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 


APPENDIX A

 


LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS

 


PART A.1  DEFINITIONS


 

Definitions.  As used herein the following words and phrases have the meaning
attributed to them below:

 


A.1.1                    “ACTUAL CONTRIBUTION RATIO” SHALL MEAN THE RATIO OF
SECTION 401(M) CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF AN
EMPLOYEE FOR A PLAN YEAR TO THE EMPLOYEE’S ANNUAL COMPENSATION FOR THE SAME PLAN
YEAR.  FOR THIS PURPOSE, ANNUAL COMPENSATION FOR ANY PORTION OF THE PLAN YEAR IN
WHICH THE EMPLOYEE WAS NOT AN ELIGIBLE EMPLOYEE (AS DEFINED IN SECTION A.2.4)
WILL NOT BE TAKEN INTO ACCOUNT.

 


A.1.2                    “ACTUAL DEFERRAL PERCENTAGE” MEANS, FOR A SPECIFIED
GROUP OF EMPLOYEES FOR A PLAN YEAR, THE AVERAGE OF THE RATIOS (CALCULATED
SEPARATELY FOR EACH EMPLOYEE IN THE GROUP) OF THE AMOUNT OF SECTION 401(K)
CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF THE EMPLOYEE FOR THE
PLAN YEAR TO THE EMPLOYEE’S ANNUAL COMPENSATION FOR THE PLAN YEAR.

 


A.1.3                    “ACTUAL DEFERRAL RATIO” MEANS THE RATIO OF SECTION
401(K) CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF AN EMPLOYEE FOR A
PLAN YEAR TO THE EMPLOYEE’S ANNUAL COMPENSATION FOR THE SAME PLAN YEAR.  FOR
THIS PURPOSE, ANNUAL COMPENSATION FOR ANY PORTION OF THE PLAN YEAR IN WHICH THE
EMPLOYEE WAS NOT AN ELIGIBLE EMPLOYEE (AS DEFINED IN SECTION A.2.3) WILL NOT BE
TAKEN INTO ACCOUNT.

 


A.1.4                    “ANNUAL ADDITIONS”  MEANS THE SUM OF THE FOLLOWING
AMOUNTS CREDITED ON BEHALF OF A PARTICIPANT FOR THE LIMITATION YEAR:  (A)
EMPLOYER CONTRIBUTIONS EXCLUDING CATCH-UP SALARY DEFERRAL CONTRIBUTIONS AND
INCLUDING SALARY DEFERRAL CONTRIBUTIONS, (B) EMPLOYEE AFTER-TAX CONTRIBUTIONS,
AND (C) FORFEITURES.  FOR THIS PURPOSE, EMPLOYEE CONTRIBUTIONS ARE DETERMINED
WITHOUT REGARD TO ANY ROLLOVER CONTRIBUTIONS (AS DEFINED IN SECTIONS 402(C),
403(A)(4), 403(B)(8), 408(D)(3) AND 457(E)(16) OF THE CODE WITHOUT REGARD TO
EMPLOYEE CONTRIBUTIONS TO A SIMPLIFIED EMPLOYEE PENSION WHICH ARE EXCLUDABLE
FROM GROSS INCOME UNDER SECTION 408(K)(6) OF THE CODE).  EXCESS 401(K)
CONTRIBUTIONS FOR A PLAN YEAR ARE TREATED AS ANNUAL ADDITIONS FOR THAT PLAN YEAR
EVEN IF THEY ARE CORRECTED THROUGH DISTRIBUTION.  EXCESS DEFERRALS THAT ARE
TIMELY DISTRIBUTED AS SET FORTH IN SECTION A.3.1 WILL NOT BE TREATED AS ANNUAL
ADDITIONS.

 


A.1.5                    “CONTRIBUTION PERCENTAGE” SHALL MEAN, FOR A SPECIFIED
GROUP OF EMPLOYEES FOR A PLAN YEAR, THE AVERAGE OF THE RATIOS (CALCULATED
SEPARATELY FOR EACH EMPLOYEE IN THE GROUP) OF THE AMOUNT OF SECTION 401(M)
CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF THE EMPLOYEE FOR THE
PLAN YEAR TO THE EMPLOYEE’S ANNUAL COMPENSATION FOR THE PLAN YEAR.

 


A.1.6                    “EXCESS AGGREGATE 401(M) CONTRIBUTIONS” MEANS, WITH
RESPECT TO ANY PLAN YEAR, THE EXCESS OF (A) THE AGGREGATE AMOUNT OF
SECTION 401(M) CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF HIGHLY
COMPENSATED EMPLOYEES FOR THE PLAN YEAR OVER (B) THE MAXIMUM AMOUNT OF THOSE
CONTRIBUTIONS PERMITTED UNDER THE LIMITATIONS SET OUT IN THE FIRST SENTENCE OF
SECTION A.2.4.

 


A.1.7                    “EXCESS AMOUNT” SHALL MEAN THE EXCESS OF THE ANNUAL
ADDITIONS CREDITED TO THE PARTICIPANT’S ACCOUNT FOR THE LIMITATION YEAR OVER THE
MAXIMUM PERMISSIBLE AMOUNT.

 


A.1.8                    “EXCESS 401(K) CONTRIBUTIONS” MEANS, WITH RESPECT TO
ANY PLAN YEAR, THE EXCESS OF (A) THE AGGREGATE AMOUNT OF SECTION 401(K)
CONTRIBUTIONS ACTUALLY PAID TO THE TRUSTEE ON BEHALF OF HIGHLY COMPENSATED
EMPLOYEES FOR THE PLAN YEAR OVER (B) THE MAXIMUM AMOUNT OF THOSE CONTRIBUTIONS
PERMITTED UNDER THE LIMITATIONS SET OUT IN THE FIRST SENTENCE OF SECTION A.2.3.

 


A.1.9                    “LIMITATION YEAR” SHALL MEAN THE PLAN YEAR.  ALL
QUALIFIED PLANS MAINTAINED BY ANY AFFILIATED EMPLOYER MUST USE THE SAME
LIMITATION YEAR.  IF THE LIMITATION YEAR IS AMENDED TO A DIFFERENT 12 -
CONSECUTIVE


 

A-1

--------------------------------------------------------------------------------


 


MONTH PERIOD, THE NEW LIMITATION YEAR MUST BEGIN ON A DATE WITHIN THE LIMITATION
YEAR IN WHICH THE AMENDMENT IS MADE.

 


A.1.10              “MAXIMUM PERMISSIBLE AMOUNT” MEANS THE LESSER OF (1)
$40,000.00 AS ADJUSTED BY THE SECRETARY OF TREASURY FOR INCREASES IN THE COST OF
LIVING OR (2) 100 PERCENT OF THE PARTICIPANT’S ANNUAL COMPENSATION FOR THE
LIMITATION YEAR.  THE ANNUAL COMPENSATION LIMITATION REFERRED TO IN CLAUSES (2)
OF THE IMMEDIATELY PRECEDING SENTENCES SHALL NOT APPLY TO ANY CONTRIBUTION FOR
MEDICAL BENEFITS (WITHIN THE MEANING OF SECTION 401(H) OR SECTION 419A(F)(2) OF
THE CODE) THAT IS OTHERWISE TREATED AS AN ANNUAL ADDITION UNDER
SECTION 415(L)(1) OR SECTION 419A(D)(2) OF THE CODE.  IF A SHORT LIMITATION YEAR
IS CREATED BECAUSE OF AN AMENDMENT CHANGING THE LIMITATION YEAR TO A DIFFERENT
12-CONSECUTIVE MONTH PERIOD, THE MAXIMUM PERMISSIBLE AMOUNT SHALL NOT EXCEED THE
DOLLAR LIMITATION IN EFFECT UNDER SECTION 415(C)(1)(A) OF THE CODE MULTIPLIED BY
A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS IN THE SHORT
LIMITATION YEAR, AND THE DENOMINATOR OF WHICH IS 12.

 


A.1.11              “SECTION 401(K) CONTRIBUTIONS” MEANS THE SUM OF SALARY
DEFERRAL CONTRIBUTIONS MADE ON BEHALF OF THE PARTICIPANT DURING THE PLAN YEAR,
AND QNECS THAT THE EMPLOYER ELECTS TO HAVE TREATED AS SECTION 401(K)
CONTRIBUTIONS PURSUANT TO SECTION 401(K)(3)(D)(II) OF THE CODE.

 


A.1.12              “SECTION 401(M) CONTRIBUTIONS” SHALL MEAN THE SUM OF
MATCHING CONTRIBUTIONS AND AFTER-TAX CONTRIBUTIONS MADE ON BEHALF OF THE
PARTICIPANT DURING THE PLAN YEAR AND OTHER AMOUNTS THAT THE EMPLOYER ELECTS TO
HAVE TREATED AS SECTION 401(M) CONTRIBUTIONS PURSUANT TO SECTION 401(M)(3)(B) OF
THE CODE.

 


PART A.2  LIMITATIONS ON CONTRIBUTIONS

 


A.2.1                    LIMITATIONS BASED UPON DEDUCTIBILITY AND THE MAXIMUM
ALLOCATION PERMITTED TO A PARTICIPANT’S ACCOUNT.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN, NO EMPLOYER SHALL MAKE ANY CONTRIBUTION THAT WOULD BE A
NONDEDUCTIBLE CONTRIBUTION WITHIN THE MEANING OF SECTION 4972 OF THE CODE OR
THAT WOULD CAUSE THE LIMITATION ON ALLOCATIONS TO EACH PARTICIPANT’S ACCOUNT
UNDER SECTION 415 OF THE CODE AND SECTION A.4.1 TO BE EXCEEDED.


 


A.2.2                    DOLLAR LIMITATION UPON SALARY DEFERRAL CONTRIBUTIONS. 
THE MAXIMUM SALARY DEFERRAL CONTRIBUTION THAT A PARTICIPANT MAY ELECT TO HAVE
MADE ON HIS BEHALF DURING A CALENDAR YEAR MAY NOT, WHEN ADDED TO HIS ELECTIVE
DEFERRALS UNDER OTHER PLANS OR ARRANGEMENTS WHICH ARE BOTH (1) DESCRIBED IN
SECTIONS 401(K), 403(B), 408(K) AND 408(P)(2) OF THE CODE AND (2) MAINTAINED BY
THE EMPLOYER OR AN AFFILIATED EMPLOYER, EXCEED THE AMOUNT OF THE LIMITATION IN
EFFECT UNDER SECTION 402(G)(1) OF THE CODE FOR THE PARTICIPANT’S TAXABLE YEAR
BEGINNING IN SUCH CALENDAR YEAR.  FOR PURPOSES OF APPLYING THE REQUIREMENTS OF
SECTION A.2.3, EXCESS DEFERRALS SHALL NOT BE DISREGARDED MERELY BECAUSE THEY ARE
EXCESS DEFERRALS OR BECAUSE THEY ARE DISTRIBUTED IN ACCORDANCE WITH THIS
SECTION.  HOWEVER, EXCESS DEFERRALS MADE TO THE PLAN ON BEHALF OF NON-HIGHLY
COMPENSATED EMPLOYEES ARE NOT TO BE TAKEN INTO ACCOUNT UNDER SECTION  A.2.3.


 


A.2.3                    LIMITATION BASED UPON ACTUAL DEFERRAL PERCENTAGE.  THE
ACTUAL DEFERRAL PERCENTAGE FOR ELIGIBLE HIGHLY COMPENSATED EMPLOYEES FOR ANY
PLAN YEAR MUST BEAR A RELATIONSHIP TO THE ACTUAL DEFERRAL PERCENTAGE FOR ALL
OTHER ELIGIBLE EMPLOYEES FOR THE PRECEDING PLAN YEAR WHICH MEETS EITHER OF THE
FOLLOWING TESTS:


 

(A)                                  THE ACTUAL DEFERRAL PERCENTAGE OF THE
ELIGIBLE HIGHLY COMPENSATED EMPLOYEES IS NOT MORE THAN THE ACTUAL DEFERRAL
PERCENTAGE OF ALL OTHER ELIGIBLE EMPLOYEES MULTIPLIED BY 1.25; OR

 

(B)                                 THE EXCESS OF THE ACTUAL DEFERRAL PERCENTAGE
OF THE ELIGIBLE HIGHLY COMPENSATED EMPLOYEES OVER THAT OF ALL OTHER ELIGIBLE
EMPLOYEES IS NOT MORE THAN TWO PERCENTAGE POINTS, AND THE ACTUAL DEFERRAL
PERCENTAGE OF THE ELIGIBLE HIGHLY COMPENSATED EMPLOYEES IS NOT MORE THAN THE
ACTUAL DEFERRAL PERCENTAGE OF ALL OTHER ELIGIBLE EMPLOYEES MULTIPLIED BY TWO.

 

For purposes of this test an eligible Employee is an Employee who is directly or
indirectly eligible to make Salary Deferral Contributions for all or part of the
Plan Year.  A person who is suspended from making Salary Deferral Contributions
because he has made a withdrawal is an eligible Employee.  If no Salary Deferral

 

A-2

--------------------------------------------------------------------------------


 

Contributions are made for an eligible Employee, the Actual Deferral Ratio that
shall be included for him in determining the Actual Deferral Percentage is
zero.  If the Plan and any other plan or plans which include cash or deferred
arrangements are considered as one plan for purposes of section 401(a)(4) or
410(b) of the Code, the cash or deferred arrangements included in the Plan and
the other plans shall be treated as one plan for purposes of this Section.  If
any Participant who is a Highly Compensated Employee is a participant in any
other cash or deferred arrangements of the Employer, when determining the
deferral percentage of such Participant, all such cash or deferred arrangements
are treated as one plan for these dates.

 

Notwithstanding the foregoing, an individual who is not a Highly Compensated
Employee and who has not satisfied the minimum age and service requirements of
section 410(a)(1)(A) of the Code will not be treated as an eligible Employee for
purposes of this Section A.2.3 if the Sponsor elects to apply section
410(b)(4)(3) of the Code in determining whether the Plan meets the requirements
of section 401(k)(3) of the Code.

 

A Salary Deferral Contribution will be taken into account under the Actual
Deferral Percentage test of section 401(k) of the Code and this Section for a
Plan Year only if it relates to Considered Compensation that either would have
been received by the Employee in the Plan Year (but for the deferral election)
or is attributable to services performed by the Employee in the Plan Year and
would have been received by the Employee within 2½ months after the close of the
Plan Year (but for the deferral election).  In addition, a Section 401(k)
Contribution will be taken into account under the Actual Deferral Percentage
test of section 401(k) of the Code and this Section for a Plan Year only if it
is allocated to an Employee as of a date within that Plan Year.  For this
purpose a Section 401(k) Contribution is considered allocated as of a date
within a Plan Year if the allocation is not contingent on participation or
performance of services after such date and the Section 401(k) Contribution is
actually paid to the Trust no later than 12 months after the Plan Year to which
the Section 401(k) Contribution relates.

 

Failure to correct Excess 401(k) Contributions by the close of the Plan Year
following the Plan Year for which they were made will cause the Plan’s cash or
deferred arrangement to be disqualified for the Plan Year for which the Excess
401(k) Contributions were made and for all subsequent years during which they
remain in the Trust.  Also, the Employer will be liable for a ten percent excise
tax on the amount of Excess 401(k) Contributions unless they are corrected
within 2½ months after the close of the Plan Year for which they were made.

 


A.2.4                    LIMITATION BASED UPON CONTRIBUTION PERCENTAGE.  THE
CONTRIBUTION PERCENTAGE FOR ELIGIBLE HIGHLY COMPENSATED EMPLOYEES FOR ANY PLAN
YEAR MUST BEAR A RELATIONSHIP TO THE ACTUAL CONTRIBUTION PERCENTAGE FOR ALL
OTHER ELIGIBLE EMPLOYEES FOR THE PRECEDING PLAN YEAR WHICH MEETS EITHER OF THE
FOLLOWING TESTS:


 

(A)                                  THE CONTRIBUTION PERCENTAGE FOR ALL OTHER
ELIGIBLE EMPLOYEES MULTIPLIED BY 1.25; OR

 

(B)                                 THE LESSER OF THE CONTRIBUTION PERCENTAGE
FOR ALL OTHER ELIGIBLE EMPLOYEES MULTIPLIED BY TWO, OR THE CONTRIBUTION
PERCENTAGE FOR ALL OTHER ELIGIBLE EMPLOYEES PLUS TWO PERCENTAGE POINTS.

 

For purposes of this test an eligible Employee is an Employee who is directly or
indirectly eligible to receive an allocation of Matching Contributions for all
or part of the Plan Year.  Except as provided below, an Employee who would be
eligible to receive an allocation of Matching Contributions but for his election
not to participate is an eligible Employee.  An Employee who would be eligible
to receive an allocation of Matching Contributions but for the limitations on
his Annual Additions imposed by section 415 of the Code is an eligible Employee.

 

Notwithstanding the foregoing, an individual who is not a Highly Compensated
Employee and who has not satisfied the minimum age and service requirements of
section 410(a)(1)(A) of the Code will not be treated as an eligible Employee for
purposes of this Section A.2.4 if the Sponsor elects to apply section
410(b)(4)(B) of the Code in determining whether the Plan meets the requirements
of section 401(m)(2) of the Code.

 

If no Section 401(m) Contributions are made on behalf of an eligible Employee
the Actual Contribution Ratio that shall be included for him in determining the
Contribution Percentage is zero.  If the Plan and any other plan or plans to
which Section 401(m) Contributions are made are considered as one plan for
purposes of section 401(a)(4) or 410(b) of the Code, the Plan and those plans
are to be treated as one.  The Actual Contribution

 

A-3

--------------------------------------------------------------------------------


 

Ratio of a Highly Compensated Employee who is eligible to participate in more
than one plan of an Affiliated employer to which employee or matching
contributions are made is calculated by treating all the plans in which the
Employee is eligible to participate as one plan.  However, plans that are not
permitted to be aggregated under Regulation section 1.410(m) - 1(b)(3)(ii) are
not aggregated for this purpose.

 

A Matching Contribution will be taken into account under this Section for a Plan
Year only if (1) it is allocated to the Employee’s Account as of a date within
the Plan Year, (2) it is paid to the Trust no later than the end of the 12-month
period beginning after the close of the Plan Year, and (3) it is made on behalf
of an Employee on account of his Salary Deferral Contributions for the Plan
Year.

 

At the election of the Employer, a Participant’s Salary Deferral Contributions,
and QNECs made on behalf of the Participant during the Plan Year shall be
treated as Section 401(m) Contributions that are Matching Contributions provided
that the conditions set forth in Regulation section 1.401(m)-1(b)(5) are
satisfied.  Salary Deferral Contributions may not be treated as Matching
Contributions for purposes of the contribution percentage test set forth in this
Section unless such contributions, including those taken into account for
purposes of the test set forth in this Section, satisfy the actual deferral
percentage test set forth in Section A.2.3.  Moreover, Salary Deferral
Contributions and QNECs may not be taken into account for purposes of the test
set forth in this Section to the extent that such contributions are taken into
account in determining whether any other contributions satisfy the actual
deferral percentage test set forth in Section A.2.3.  Finally, Salary Deferral
Contributions and QNECs may be taken into account for purposes of the test set
forth in this Section only if they are allocated to the Employee’s Account as of
a date within the Plan Year being tested within the meaning of Regulation
section 1.401(k)-1(b)(4).

 

Failure to correct Excess Aggregate 401(m) Contributions by the close of the
Plan Year following the Plan Year for which they were made will cause the Plan
to fail to be qualified for the Plan Year for which the Excess Aggregate 401(m)
Contributions were made and for all subsequent years during which they remain in
the Trust.  Also, the Employer will be liable for a ten percent excise tax on
the amount of Excess Aggregate 401(m) Contributions unless they are corrected
within 2½ months after the close of the Plan Year for which they were made.

 


PART A.3  CORRECTION PROCEDURES FOR ERRONEOUS CONTRIBUTIONS


 


A.3.1                    EXCESS DEFERRAL FAIL SAFE PROVISION.  AS SOON AS
PRACTICAL AFTER THE CLOSE OF EACH PLAN YEAR, THE COMMITTEE SHALL DETERMINE IF
THERE WOULD BE ANY EXCESS DEFERRALS.  IF THERE WOULD BE AN EXCESS DEFERRAL BY A
PARTICIPANT, THE EXCESS DEFERRAL AS ADJUSTED BY ANY EARNINGS OR LOSSES, WILL BE
DISTRIBUTED TO THE PARTICIPANT NO LATER THAN APRIL 15 FOLLOWING THE
PARTICIPANT’S TAXABLE YEAR IN WHICH THE EXCESS DEFERRAL WAS MADE.  THE INCOME
ALLOCABLE TO THE EXCESS DEFERRALS FOR THE TAXABLE YEAR OF THE PARTICIPANT SHALL
BE DETERMINED BY MULTIPLYING THE INCOME FOR THE TAXABLE YEAR OF THE PARTICIPANT
ALLOCABLE TO SALARY DEFERRAL CONTRIBUTIONS BY A FRACTION.  THE NUMERATOR OF THE
FRACTION IS THE AMOUNT OF THE EXCESS DEFERRALS MADE ON BEHALF OF THE PARTICIPANT
FOR THE TAXABLE YEAR.  THE DENOMINATOR OF THE FRACTION IS THE PARTICIPANT’S
TOTAL SALARY DEFERRAL ACCOUNT BALANCE AS OF THE BEGINNING OF THE TAXABLE YEAR
PLUS THE PARTICIPANT’S SALARY DEFERRAL CONTRIBUTIONS FOR THE TAXABLE YEAR.


 


A.3.2                    ACTUAL DEFERRAL PERCENTAGE FAIL SAFE PROVISION.  AS
SOON AS PRACTICABLE AFTER THE CLOSE OF EACH PLAN YEAR, THE COMMITTEE SHALL
DETERMINE WHETHER THE ACTUAL DEFERRAL PERCENTAGE FOR THE HIGHLY COMPENSATED
EMPLOYEES WOULD EXCEED THE LIMITATION SET FORTH IN SECTION A.2.3.  IF THE
LIMITATION WOULD BE EXCEEDED FOR A PLAN YEAR, BEFORE THE CLOSE OF THE FOLLOWING
PLAN YEAR (A) THE AMOUNT OF EXCESS 401(K) CONTRIBUTIONS FOR THAT PLAN YEAR (AND
ANY INCOME ALLOCABLE TO THOSE CONTRIBUTIONS AS CALCULATED IN THE SPECIFIC MANNER
REQUIRED BY SECTION A.3.5) SHALL BE DISTRIBUTED OR (B) THE EMPLOYER MAY MAKE A
QNEC WHICH IT ELECTS TO HAVE TREATED AS A SECTION 401(K) CONTRIBUTION.  HOWEVER,
A QNEC SHALL NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF THE TEST SET FORTH IN
SECTION 401(K) OF THE CODE AND SECTION A.2.3 FOR SUCH PLAN YEAR UNLESS IT IS
MADE AND ALLOCATED BY THE CLOSE OF SUCH PLAN YEAR.


 

The amount of Excess 401(k) Contributions to be distributed shall be determined
in the following manner:

 

First, the Plan will determine how much the Actual Deferral Ratio of the Highly
Compensated Employee with the highest Actual Deferral Ratio would have to be
reduced to satisfy the Actual Deferral Percentage Test or cause such Actual
Deferral Ratio to equal the Actual Deferral Ratio of the Highly Compensated
Employee with the next highest Actual Deferral Ratio.  If a lesser reduction
would enable the Plan to satisfy the Actual Deferral

 

A-4

--------------------------------------------------------------------------------


 

Percentage Test, only this lesser reduction may be made.  Second, this process
is repeated until the Actual Deferral Percentage Test is satisfied.  The amount
of Excess 401(k) Contributions is equal to the sum of these hypothetical
reductions multiplied, in each case, by the Highly Compensated Employee’s Annual
Compensation.

 

Then, the total amount of Excess 401(k) Contributions shall be distributed on
the basis of the respective amounts attributable to each Highly Compensated
Employee.  The Highly Compensated Employees subject to the actual distribution
are determined using the “dollar leveling method.”  The Salary Deferral
Contributions of the Highly Compensated Employee with the greatest dollar amount
of Salary Deferral Contributions and other contributions treated as Section
401(k) Contributions for the Plan Year are reduced by the amount required to
cause that Highly Compensated Employee’s Salary Deferral Contributions to equal
the dollar amount of the Salary Deferral Contributions and other contributions
treated as Section 401(k) Contributions for the Plan Year of the Highly
Compensated Employee with the next highest dollar amount. This amount is then
distributed to the Highly Compensated Employee with the highest dollar amount. 
However, if a lesser reduction, when added to the total dollar amount already
distributed under this Section A.3.2, would equal the total Excess 401(k)
Contributions, the lesser reduction amount shall be distributed.  This process
shall be continued until the amount of the Excess 401(k) Contributions have been
distributed.

 

QNECs will be treated as Section 401(k) Contributions only if:  (a) the
conditions described in Regulation section 1.401(k)-1(b)(5) are satisfied and
(b) they are allocated to Participants’ Accounts as of a date within that Plan
Year and are actually paid to the Trust no later than the end of the 12-month
period immediately following the Plan Year to which the contributions relate. 
If the Employer makes a QNEC that it elects to have treated as a Section 401(k)
Contribution, the Contribution will be in an amount necessary to satisfy the
Actual Deferral Percentage test and will be allocated first to those Non-Highly
Compensated Employees who had the lowest Actual Deferral Ratio.

 

Any distributions of the Excess 401(k) Contributions for any Plan Year are to be
made to Highly Compensated Employees on the basis of the amount of contributions
by, or on behalf of, each Highly Compensated Employee.  The amount of Excess
401(k) Contributions to be distributed for any Plan Year must be reduced by any
excess Salary Deferral Contributions previously distributed for the taxable year
ending in the same Plan Year.  To the extent that Excess Section 401(k)
Contributions are distributed pursuant to this Section A.3.2, the Matching
Contributions made with respect to those Excess Section 401(k) Contributions
shall be forfeited.

 


A.3.3                    CONTRIBUTION PERCENTAGE FAIL SAFE PROVISION.  IF THE
LIMITATION SET FORTH IN SECTION A.2.4 WOULD BE EXCEEDED FOR ANY PLAN YEAR ANY
ONE OR MORE OF THE FOLLOWING CORRECTIVE ACTION SHALL BE TAKEN BEFORE THE CLOSE
OF THE FOLLOWING PLAN YEAR AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION: (A) THE AMOUNT OF THE EXCESS AGGREGATE 401(M) CONTRIBUTIONS FOR THAT
PLAN YEAR (AND ANY INCOME ALLOCABLE TO THOSE CONTRIBUTIONS AS CALCULATED IN THE
MANNER SET FORTH IN SECTION A.3.5) SHALL BE FORFEITED OR (B) THE EMPLOYER MAY
MAKE A QNEC WHICH IT ELECTS TO HAVE TREATED AS A SECTION 401(M) CONTRIBUTION. 
HOWEVER, A QNEC SHALL NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF THE TEST SET
FORTH IN SECTION 401(M) OF THE CODE AND SECTION A.2.4 FOR SUCH PLAN YEAR UNLESS
IT IS MADE AND ALLOCATED BY THE CLOSE OF SUCH PLAN YEAR.


 

The amount of Excess Aggregate 401(m) Contributions to be distributed shall be
determined in the following manner:

 

First, the Plan will determine how much the Actual Contribution Ratio of the
Highly Compensated Employee with the highest Actual Contribution Ratio would
have to be reduced to satisfy the Actual Contribution Percentage Test or cause
such Actual Contribution Ratio to equal the Actual Contribution Ratio of the
Highly Compensated Employee with the next highest Actual Contribution Ratio.  If
a lesser reduction would enable the Plan to satisfy the Actual Contribution
Percentage Test, only this lesser reduction may be made.  Second, this process
is repeated until the Actual Contribution Test is satisfied.  The amount of
Excess Aggregate 401(m) Contributions is equal to the sum of these hypothetical
reductions multiplied, in each case, by the Highly Compensated Employee’s Annual
Compensation.

 

Then, the total amount of Excess Aggregate 401(m) Contributions shall be
forfeited on the basis of the respective amounts attributable to each Highly
Compensated Employee.  The Highly Compensated Employees

 

A-5

--------------------------------------------------------------------------------


 

subject to the forfeitures are determined using the “dollar leveling method.”
The After-Tax Contributions and the Matching Contributions of the Highly
Compensated Employee with the greatest dollar amount of After-Tax Contributions
and the Matching Contributions and other contributions treated as Section 401(m)
Contributions for the Plan Year are reduced by the amount required to cause that
Highly Compensated Employee’s After-Tax Contributions and Matching Contributions
and other contributions treated as Section 401(m) Contributions for the Plan
Year to equal the dollar amount of the After-Tax Contributions and the Matching
Contributions and other contributions treated as Section 401(m) Contributions
for the Plan Year of the Highly Compensated Employee with the next highest
dollar amount. This amount is then forfeited from the Account of the Highly
Compensated Employee with the highest dollar amount. However, if a lesser
reduction, when added to the total dollar amount already forfeited under this
Section A.3.3, would equal the total Excess Aggregate 401(m) Contributions, the
lesser reduction amount shall be forfeited. This process shall be continued
until the amount of the Excess Aggregate 401(m) Contributions have been
forfeited.

 


A.3.4                    ALTERNATIVE LIMITATION FAIL SAFE.  AS SOON AS
PRACTICABLE AFTER THE CLOSE OF EACH PLAN YEAR, THE COMMITTEE SHALL DETERMINE
WHETHER THE ALTERNATIVE LIMITATION WOULD BE EXCEEDED.  IF THE LIMITATION WOULD
BE EXCEEDED FOR ANY PLAN YEAR, BEFORE THE CLOSE OF THE FOLLOWING PLAN YEAR THE
ACTUAL DEFERRAL PERCENTAGE OR CONTRIBUTION PERCENTAGE OF THE ELIGIBLE HIGHLY
COMPENSATED EMPLOYEES, OR A COMBINATION OF BOTH, SHALL BE REDUCED BY
DISTRIBUTIONS MADE IN THE MANNER DESCRIBED IN THE REGULATIONS.  THESE
DISTRIBUTIONS SHALL BE IN ADDITION TO AND NOT IN LIEU OF DISTRIBUTIONS REQUIRED
FOR EXCESS 401(K) CONTRIBUTIONS AND EXCESS AGGREGATE 401(M) CONTRIBUTIONS.


 


A.3.5                    INCOME ALLOCABLE TO EXCESS 401(K) CONTRIBUTIONS AND
EXCESS AGGREGATE 401(M) CONTRIBUTIONS.  THE INCOME ALLOCABLE TO EXCESS 401(K)
CONTRIBUTIONS FOR THE PLAN YEAR SHALL BE DETERMINED BY MULTIPLYING THE INCOME
FOR THE PLAN YEAR ALLOCABLE TO SECTION 401(K) CONTRIBUTIONS BY A FRACTION.  THE
NUMERATOR OF THE FRACTION SHALL BE THE AMOUNT OF EXCESS 401(K) CONTRIBUTIONS
MADE ON BEHALF OF THE PARTICIPANT FOR THE PLAN YEAR.  THE DENOMINATOR OF THE
FRACTION SHALL BE THE PARTICIPANT’S TOTAL ACCOUNT BALANCE ATTRIBUTABLE TO
SECTION 401(K) CONTRIBUTIONS AS OF THE BEGINNING OF THE PLAN YEAR PLUS THE
PARTICIPANT’S SECTION 401(K) CONTRIBUTIONS FOR THE PLAN YEAR.  THE INCOME
ALLOCABLE TO EXCESS AGGREGATE 401(M) CONTRIBUTIONS FOR A PLAN YEAR SHALL BE
DETERMINED BY MULTIPLYING THE INCOME FOR THE PLAN YEAR ALLOCABLE TO
SECTION 401(M) CONTRIBUTIONS BY A FRACTION.  THE NUMERATOR OF THE FRACTION SHALL
BE THE AMOUNT OF EXCESS AGGREGATE 401(M) CONTRIBUTIONS MADE ON BEHALF OF THE
PARTICIPANT FOR THE PLAN YEAR.  THE DENOMINATOR OF THE FRACTION SHALL BE THE
PARTICIPANT’S TOTAL ACCOUNT BALANCE ATTRIBUTABLE TO SECTION 401(M) CONTRIBUTIONS
AS OF THE BEGINNING OF THE PLAN YEAR PLUS THE PARTICIPANT’S SECTION 401(M)
CONTRIBUTIONS FOR THE PLAN YEAR.


 


PART A.4  LIMITATION ON ALLOCATIONS


 


A.4.1                    BASIC LIMITATION ON ALLOCATIONS.  THE ANNUAL ADDITIONS
WHICH MAY BE CREDITED TO A PARTICIPANT’S ACCOUNTS UNDER THE PLAN FOR ANY
LIMITATION YEAR WILL NOT EXCEED THE MAXIMUM PERMISSIBLE AMOUNT REDUCED BY THE
ANNUAL ADDITIONS CREDITED TO A PARTICIPANT’S ACCOUNT FOR THE SAME LIMITATION
YEAR UNDER ANY OTHER QUALIFIED DEFINED CONTRIBUTION PLANS MAINTAINED BY ANY
AFFILIATED EMPLOYER.  IF THE ANNUAL ADDITIONS WITH RESPECT TO THE PARTICIPANT
UNDER SUCH OTHER QUALIFIED DEFINED CONTRIBUTION PLANS ARE LESS THAN THE MAXIMUM
PERMISSIBLE AMOUNT AND THE EMPLOYER CONTRIBUTION THAT WOULD OTHERWISE BE
CONTRIBUTED OR ALLOCATED TO THE PARTICIPANT’S ACCOUNTS UNDER THE PLAN WOULD
CAUSE THE ANNUAL ADDITIONS FOR THE LIMITATION YEAR TO EXCEED THIS LIMITATION,
THE AMOUNT CONTRIBUTED OR ALLOCATED UNDER THE PLAN WILL BE REDUCED SO THAT THE
ANNUAL ADDITIONS UNDER ALL QUALIFIED DEFINED CONTRIBUTION PLANS MAINTAINED BY
ANY AFFILIATED EMPLOYER FOR THE LIMITATION YEAR WILL EQUAL THE MAXIMUM
PERMISSIBLE AMOUNT.  IF THE ANNUAL ADDITIONS WITH RESPECT TO THE PARTICIPANT
UNDER SUCH OTHER QUALIFIED DEFINED CONTRIBUTION PLANS MAINTAINED BY ANY
AFFILIATED EMPLOYER IN THE AGGREGATE ARE EQUAL TO OR GREATER THAN THE MAXIMUM
PERMISSIBLE AMOUNT, NO AMOUNT WILL BE CONTRIBUTED OR ALLOCATED TO THE
PARTICIPANT’S ACCOUNT UNDER THE PLAN FOR THE LIMITATION YEAR.


 


A.4.2                    ESTIMATION OF MAXIMUM PERMISSIBLE AMOUNT.  PRIOR TO
DETERMINING THE PARTICIPANT’S ACTUAL ANNUAL COMPENSATION FOR THE LIMITATION
YEAR, THE EMPLOYER MAY DETERMINE THE MAXIMUM PERMISSIBLE AMOUNT ON THE BASIS OF
A REASONABLE ESTIMATION OF THE PARTICIPANT’S ANNUAL COMPENSATION FOR SUCH
LIMITATION YEAR, UNIFORMLY DETERMINED FOR ALL PARTICIPANTS SIMILARLY SITUATED. 
AS SOON AS IS ADMINISTRATIVELY FEASIBLE AFTER THE END OF THE LIMITATION YEAR,
THE MAXIMUM PERMISSIBLE AMOUNT FOR THE LIMITATION YEAR SHALL BE DETERMINED ON
THE BASIS OF THE PARTICIPANT’S ACTUAL ANNUAL COMPENSATION FOR SUCH LIMITATION
YEAR.


 

A-6

--------------------------------------------------------------------------------


 


A.4.3                    ATTRIBUTION OF EXCESS AMOUNTS.  IF A PARTICIPANT’S
ANNUAL ADDITIONS UNDER THE PLAN AND ALL OTHER QUALIFIED DEFINED CONTRIBUTION
PLANS MAINTAINED BY ANY AFFILIATED EMPLOYER RESULT IN AN EXCESS AMOUNT, THE
TOTAL EXCESS AMOUNT SHALL BE ATTRIBUTED TO THE PLAN.


 


A.4.4                    TREATMENT OF EXCESS AMOUNTS.  IF AN EXCESS AMOUNT
ATTRIBUTED TO THE PLAN IS HELD OR CONTRIBUTED AS A RESULT OF OR BECAUSE OF (I)
THE ALLOCATION OF FORFEITURES, (II) REASONABLE ERROR IN ESTIMATING A
PARTICIPANT’S CONSIDERED COMPENSATION, (III) REASONABLE ERROR IN CALCULATING THE
MAXIMUM SALARY DEFERRAL CONTRIBUTION THAT MAY BE MADE WITH RESPECT TO A
PARTICIPANT UNDER SECTION 415 OF THE CODE OR (IV) ANY OTHER FACTS AND
CIRCUMSTANCES WHICH THE COMMISSIONER OF INTERNAL REVENUE FINDS TO BE JUSTIFIED,
THE EXCESS AMOUNT SHALL BE REDUCED AS FOLLOWS:


 

(A)                                  FIRST, THE EXCESS AMOUNT SHALL BE REDUCED
TO THE EXTENT NECESSARY BY DISTRIBUTING TO THE PARTICIPANT ALL SALARY DEFERRAL
CONTRIBUTIONS TOGETHER WITH THEIR EARNINGS.  THESE DISTRIBUTED AMOUNTS ARE
DISREGARDED FOR PURPOSES OF THE TESTING AND LIMITATIONS CONTAINED IN THIS
APPENDIX A.

 

(B)                                 SECOND, IF THE PARTICIPANT IS STILL EMPLOYED
BY THE EMPLOYER AT THE END OF THE LIMITATION YEAR, THEN SUCH EXCESS AMOUNTS
SHALL NOT BE DISTRIBUTED TO THE PARTICIPANT, BUT SHALL BE REALLOCATED TO A
SUSPENSE ACCOUNT AND SHALL BE REAPPLIED TO REDUCE FUTURE EMPLOYER CONTRIBUTIONS
(INCLUDING ANY ALLOCATION OF FORFEITURES) UNDER THE PLAN FOR SUCH PARTICIPANT IN
THE NEXT LIMITATION YEAR, AND FOR EACH SUCCEEDING LIMITATION YEAR, IF NECESSARY.

 

(C)                                  IF, AFTER APPLICATION OF PARAGRAPH (B) OF
THIS SECTION, AN EXCESS AMOUNT STILL EXISTS, AND THE PARTICIPANT IS NOT STILL
EMPLOYED BY THE EMPLOYER AT THE END OF THE LIMITATION YEAR, THEN SUCH EXCESS
AMOUNTS IN THE PARTICIPANT’S ACCOUNTS SHALL NOT BE DISTRIBUTED TO THE
PARTICIPANT, BUT SHALL BE REALLOCATED TO A SUSPENSE ACCOUNT AND SHALL BE
REAPPLIED TO REDUCE FUTURE EMPLOYER CONTRIBUTIONS (INCLUDING ALLOCATION OF ANY
FORFEITURES), FOR ALL REMAINING PARTICIPANTS IN THE NEXT LIMITATION YEAR AND
EACH SUCCEEDING LIMITATION YEAR IF NECESSARY.

 

(D)                                 IF A SUSPENSE ACCOUNT IS IN EXISTENCE AT ANY
TIME DURING THE LIMITATION YEAR PURSUANT TO THIS SECTION, IT WILL NOT
PARTICIPATE IN THE ALLOCATION OF THE TRUST FUND’S INVESTMENT GAINS AND LOSSES. 
IF A SUSPENSE ACCOUNT IS IN EXISTENCE AT ANY TIME DURING A PARTICULAR LIMITATION
YEAR, ALL AMOUNTS IN THE SUSPENSE ACCOUNT MUST BE ALLOCATED AND REALLOCATED TO
PARTICIPANTS’ ACCOUNTS BEFORE ANY EMPLOYER CONTRIBUTION MAY BE MADE TO THE PLAN
FOR THAT LIMITATION YEAR.  EXCESS AMOUNTS MAY NOT BE DISTRIBUTED TO PARTICIPANTS
OR FORMER PARTICIPANTS.  IF THE PLAN IS TERMINATED WHILE A SUSPENSE ACCOUNT
DESCRIBED IN THIS SECTION IS IN EXISTENCE, THE AMOUNT IN SUCH SUSPENSE ACCOUNT
SHALL REVERT TO THE EMPLOYER(S) TO WHICH IT IS ATTRIBUTABLE.

 

A-7

--------------------------------------------------------------------------------


 


APPENDIX B

 


TOP – HEAVY REQUIREMENTS

 


PART B.1  DEFINITIONS

 

Definitions.  As used herein, the following words and phrases have the meaning
attributed to them below:

 


B.1.1                      “AGGREGATE ACCOUNTS” MEANS THE TOTAL OF ALL ACCOUNT
BALANCES.


 


B.1.2                      “AGGREGATION GROUP” MEANS (A) EACH PLAN OF THE
EMPLOYER OR ANY AFFILIATED EMPLOYER IN WHICH A KEY EMPLOYEE IS A PARTICIPANT AND
(B) EACH OTHER PLAN OF THE EMPLOYER OR ANY AFFILIATED EMPLOYER WHICH ENABLES ANY
PLAN IN (A) TO MEET THE REQUIREMENTS OF EITHER SECTION 401(A)(4) OR 410 OF THE
CODE.  ANY EMPLOYER MAY TREAT A PLAN NOT REQUIRED TO BE INCLUDED IN THE
AGGREGATION GROUP AS BEING A PART OF THE GROUP IF THE GROUP WOULD CONTINUE TO
MEET THE REQUIREMENTS OF SECTION 401(A)(4) AND 410 OF THE CODE WITH THAT PLAN
BEING TAKEN INTO ACCOUNT.


 


B.1.3                      “DETERMINATION DATE” MEANS FOR A GIVEN PLAN YEAR THE
LAST DAY OF THE PRECEDING PLAN YEAR OR IN THE CASE OF THE FIRST PLAN YEAR THE
LAST DAY OF THAT PLAN YEAR.


 


B.1.4                      “KEY EMPLOYEE” MEANS AN EMPLOYEE OR FORMER EMPLOYEE
(INCLUDING A DECEASED EMPLOYEE) WHO AT ANY TIME DURING THE PLAN YEAR IS (A) AN
OFFICER OF ANY AFFILIATED EMPLOYER HAVING ANNUAL COMPENSATION GREATER THAN
$130,000.00 (AS ADJUSTED BY THE SECRETARY OF TREASURY FROM TIME TO TIME FOR
INCREASES IN THE COST OF LIVING), (B) A FIVE PERCENT OWNER OF ANY AFFILIATED
EMPLOYER, TREATED SEPARATELY, OR (C) A ONE PERCENT OWNER OF ANY AFFILIATED
EMPLOYER, TREATED SEPARATELY, HAVING ANNUAL COMPENSATION GREATER THAN
$150,000.00.  FOR THIS PURPOSE NO MORE THAN FIFTY (50) EMPLOYEES OR, IF LESSER,
THE GREATER OF THREE (3) EMPLOYEES OF TEN PERCENT (10%) OF THE EMPLOYEES SHALL
BE TREATED AS OFFICERS.


 

For purposes of determining the number of officers taken into account, the
following employees shall be excluded:  (1) employees who have not completed six
(6) months of Vesting Service, (2) employees who normally work less than
seventeen and one-half (17-1/2) hours per week, (3) employees who normally work
not more than six (6) months during any year, (4) employees who have not
attained the age of twenty-one (21), and (5) except to the extent provided in
Regulations, employees who are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and an Affiliated Employer.  Section
416(i) of the Code shall be used to determine percentage of ownership.

 

The determination of who is a Key Employee will be made in accordance with
section 416(i) of the Code and applicable Regulations.

 


B.1.5                      “NON-KEY EMPLOYEE” MEANS ANY EMPLOYEE WHO IS NOT A
KEY EMPLOYEE.


 


B.1.6                      “TOP-HEAVY PLAN” MEANS ANY PLAN WHICH HAS BEEN
DETERMINED TO BE TOP-HEAVY UNDER THE TEST DESCRIBED IN APPENDIX B OF THE PLAN.


 


PART B.2  APPLICATION


 


B.2.1                      APPLICATION.  THE REQUIREMENTS DESCRIBED IN THIS
APPENDIX B SHALL APPLY TO EACH PLAN YEAR THAT THE PLAN IS DETERMINED TO BE A
TOP-HEAVY PLAN.


 


B.2.2                      TOP-HEAVY TEST.  IF ON THE DETERMINATION DATE THE
AGGREGATE ACCOUNTS OF KEY EMPLOYEES IN THE PLAN EXCEED 60 PERCENT OF THE
AGGREGATE ACCOUNTS OF ALL EMPLOYEES IN THE PLAN, THE PLAN SHALL BE A TOP-HEAVY
PLAN FOR THAT PLAN YEAR.  IN ADDITION, IF THE PLAN IS REQUIRED TO BE INCLUDED IN
AN AGGREGATION GROUP AND THAT GROUP IS A TOP-HEAVY GROUP, THE PLAN SHALL BE
TREATED AS A TOP-HEAVY PLAN.  AN AGGREGATION GROUP IS A TOP-HEAVY GROUP IF ON
THE DETERMINATION DATE THE SUM OF (A) THE PRESENT VALUE OF THE CUMULATIVE
ACCRUED BENEFITS FOR KEY EMPLOYEES UNDER ALL DEFINED BENEFIT PLANS IN THE
AGGREGATION GROUP WHICH CONTAINS THE PLAN, PLUS (B) THE TOTAL OF ALL OF THE


 

B-1

--------------------------------------------------------------------------------


 


ACCOUNTS OF KEY EMPLOYEES UNDER ALL DEFINED CONTRIBUTION PLANS INCLUDED IN THE
AGGREGATION GROUP (WHICH CONTAINS THE PLAN) IS MORE THAN 60 PERCENT OF A SIMILAR
SUM DETERMINED FOR ALL EMPLOYEES COVERED IN THE AGGREGATION GROUP WHICH CONTAINS
THE PLAN.


 

In applying the above tests, the following rules shall apply:

 

(A)                                                     IN DETERMINING THE
PRESENT VALUE OF THE ACCUMULATED ACCRUED BENEFITS FOR ANY EMPLOYEE OR THE AMOUNT
IN THE ACCOUNT OF ANY EMPLOYEE, THE VALUE OR AMOUNT SHALL BE INCREASED BY ALL
DISTRIBUTIONS MADE TO OR FOR THE BENEFIT OF THE EMPLOYEE UNDER THE PLAN AFTER
HIS SEPARATION FROM SERVICE AND DURING THE ONE-YEAR PERIOD ENDING ON THE
DETERMINATION DATE;

 

(B)                                                    IN DETERMINING THE
PRESENT VALUE OF THE ACCUMULATED ACCRUED BENEFITS FOR ANY EMPLOYEE OR THE AMOUNT
IN THE ACCOUNT OF ANY EMPLOYEE, THE VALUE OR AMOUNT SHALL BE INCREASED BY ALL
DISTRIBUTIONS MADE TO OR FOR THE BENEFIT OF THE EMPLOYEE UNDER THE PLAN PRIOR TO
HIS SEPARATION FROM SERVICE AND DURING THE FIVE-YEAR PERIOD ENDING ON THE
DETERMINATION DATE;

 

(C)                                                     ALL ROLLOVER
CONTRIBUTIONS MADE BY THE EMPLOYEE TO THE PLAN SHALL NOT BE CONSIDERED BY THE
PLAN FOR EITHER TEST;

 

(D)                                                    IF AN EMPLOYEE IS A
NON-KEY EMPLOYEE UNDER THE PLAN FOR THE PLAN YEAR BUT WAS A KEY EMPLOYEE UNDER
THE PLAN FOR A PRIOR PLAN YEAR, HIS ACCOUNT SHALL NOT BE CONSIDERED; AND

 

(E)                                                     NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN, BENEFITS SHALL NOT BE TAKEN INTO ACCOUNT IN
DETERMINING THE TOP-HEAVY RATIO FOR ANY EMPLOYEE WHO HAS NOT PERFORMED SERVICES
FOR THE EMPLOYER DURING THE LAST ONE-YEAR PERIOD ENDING UPON THE DETERMINATION
DATE.

 


B.2.3                      VESTING RESTRICTIONS IF PLAN BECOMES TOP-HEAVY.  IF A
PARTICIPANT HAS AT LEAST ONE HOUR OF SERVICE DURING A PLAN YEAR WHEN THE PLAN IS
A TOP-HEAVY PLAN, HE SHALL EITHER VEST UNDER EACH OF THE NORMAL VESTING
PROVISIONS OF THE PLAN OR UNDER THE FOLLOWING VESTING SCHEDULE, WHICHEVER IS
MORE FAVORABLE:

 

Completed Years of Active Service

 

Vested Percentage of Amount
Vested In Accounts Containing
Employer Contributions

 

 

 

 

 

Less than two years

 

0

 

Two years but less than three years

 

20

 

Three years but less than four years

 

40

 

Four years but less than five years

 

60

 

Five years but less than six years

 

80

 

Six years or more

 

100

 

 

If the Plan ceases to be a Top-Heavy Plan, this requirement shall no longer
apply.  After that date, the normal vesting provisions of the Plan shall be
applicable to all subsequent Contributions by the Employer.

 

For purposes of this Section B.2.3 Years of Active Service shall be determined
under the rules of section 411(a)(4), (5) and (6) of the Code except that Years
of Active Service beginning prior to January 1, 1984 and Years of Active Service
for any Plan Year for which the Plan was not top-heavy shall be disregarded. 
Also, any Year of Active Service shall be disregarded to the extent that such
Year of Active Service occurs during a Plan Year when the Plan benefits (within
the meaning of section 410(b) of the Code) no Key Employee or former Key
Employee.

 


B.2.4                      MINIMUM CONTRIBUTIONS IF PLAN BECOMES TOP-HEAVY.  IF
THE PLAN IS A TOP-HEAVY PLAN AND THE NORMAL ALLOCATION OF THE EMPLOYER
CONTRIBUTION AND FORFEITURES IS LESS THAN FIVE PERCENT OF ANY NON-KEY EMPLOYEE
PARTICIPANT’S ANNUAL COMPENSATION, THE COMMITTEE, WITHOUT REGARD TO THE NORMAL
ALLOCATION PROCEDURES, SHALL ALLOCATE THE EMPLOYER CONTRIBUTION AND THE
FORFEITURES AMONG THE PARTICIPANTS WHO ARE NON-KEY EMPLOYEES AND


 

B-2

--------------------------------------------------------------------------------


 


WHO ARE IN THE EMPLOY OF THE EMPLOYER AT THE END OF THE PLAN YEAR IN PROPORTION
TO EACH SUCH PARTICIPANT’S ANNUAL COMPENSATION UNTIL EACH NON-KEY EMPLOYEE
PARTICIPANT HAS HAD AN AMOUNT EQUAL TO FIVE PERCENT OF HIS ANNUAL COMPENSATION
ALLOCATED TO HIS ACCOUNT.  AT THAT TIME, ANY MORE EMPLOYER CONTRIBUTIONS OR
FORFEITURES SHALL BE ALLOCATED UNDER THE NORMAL ALLOCATION PROCEDURES DESCRIBED
EARLIER IN THE PLAN.  AMOUNTS THAT MAY BE TREATED AS SECTION 401(K)
CONTRIBUTIONS MADE ON BEHALF OF NON-KEY EMPLOYEES MAY NOT BE INCLUDED IN
DETERMINING THE MINIMUM CONTRIBUTION REQUIRED UNDER THIS SECTION TO THE EXTENT
THAT THEY ARE TREATED AS SECTION 401(K) CONTRIBUTIONS FOR PURPOSES OF THE ACTUAL
DEFERRAL PERCENTAGE TEST.


 

In applying this restriction, the following rules shall apply:

 

(A)                                  EACH EMPLOYEE WHO IS ELIGIBLE FOR
PARTICIPATION (WITHOUT REGARD TO WHETHER HE HAS MADE MANDATORY CONTRIBUTIONS, IF
ANY ARE REQUIRED, OR WHETHER HIS COMPENSATION IS LESS THAN A STATED AMOUNT)
SHALL BE ENTITLED TO RECEIVE AN ALLOCATION UNDER THIS SECTION; AND

 

(B)                                 ALL DEFINED CONTRIBUTION PLANS REQUIRED TO
BE INCLUDED IN THE AGGREGATION GROUP SHALL BE TREATED AS ONE PLAN FOR PURPOSES
OF MEETING THE THREE PERCENT MAXIMUM; THIS REQUIRED AGGREGATION SHALL NOT APPLY
IF THE PLAN IS ALSO REQUIRED TO BE INCLUDED IN AN AGGREGATION GROUP WHICH
INCLUDES A DEFINED BENEFIT PLAN AND THE PLAN ENABLES THAT DEFINED BENEFIT PLAN
TO MEET THE REQUIREMENTS OF SECTIONS 401(A)(4) OR 410 OF THE CODE.

 


B.2.5                      DISREGARD OF GOVERNMENT PROGRAMS.  IF THE PLAN IS A
TOP-HEAVY PLAN, IT MUST MEET THE VESTING AND BENEFIT REQUIREMENTS DESCRIBED IN
THIS ARTICLE WITHOUT TAKING INTO ACCOUNT CONTRIBUTIONS OR BENEFITS UNDER
CHAPTER 2 OF THE CODE (RELATING TO THE TAX ON SELF-EMPLOYMENT INCOME),
CHAPTER 21 OF THE CODE (RELATING TO THE FEDERAL INSURANCE CONTRIBUTIONS ACT),
TITLE II OF THE SOCIAL SECURITY ACT, OR ANY OTHER FEDERAL OR STATE LAW.


 

B-3

--------------------------------------------------------------------------------


 


APPENDIX C

 


ADMINISTRATION OF THE PLAN

 

C.1                               APPOINTMENT, TERM, RESIGNATION, AND REMOVAL. 
THE BOARD SHALL APPOINT A COMMITTEE OF NOT LESS THAN TWO PERSONS, THE MEMBERS OF
WHICH SHALL SERVE UNTIL THEIR RESIGNATION, DEATH, OR REMOVAL.  THE SPONSOR SHALL
NOTIFY THE TRUSTEE IN WRITING OF ITS COMPOSITION FROM TIME TO TIME. ANY MEMBER
OF THE COMMITTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE OF SUCH
RESIGNATION TO THE SPONSOR. ANY MEMBER OF THE COMMITTEE MAY BE REMOVED BY THE
BOARD, WITH OR WITHOUT CAUSE. VACANCIES IN THE COMMITTEE ARISING BY RESIGNATION,
DEATH, REMOVAL, OR OTHERWISE SHALL BE FILLED BY SUCH PERSONS AS MAY BE APPOINTED
BY THE BOARD.

 

C.2                               POWERS.  THE COMMITTEE SHALL HAVE EXCLUSIVE
RESPONSIBILITY FOR THE ADMINISTRATION OF THE PLAN, ACCORDING TO THE TERMS AND
PROVISIONS OF THIS DOCUMENT, AND SHALL HAVE ALL POWERS NECESSARY TO ACCOMPLISH
SUCH PURPOSES, INCLUDING, BUT NOT BY WAY OF LIMITATION, THE RIGHT, POWER, AND
AUTHORITY:

 

(a)                                  to make rules and regulations for the
administration of the Plan which are not inconsistent with the terms and
provisions thereof, provided such rules and regulations are evidenced in
writing;

 

(b)                                 to construe all terms, provisions,
conditions, and limitations of the Plan; and its construction thereof made in
good faith and without discrimination in favor of or against any Participant or
former Participant shall be final and conclusive on all parties at interest;

 

(c)                                  to correct any defect, supply any omission,
or reconcile any inconsistency which may appear in the Plan in such manner and
to such extent as it shall deem expedient to carry the Plan into effect for the
greatest benefit of all parties at interest, and its judgment in such matters
shall be final and conclusive as to all parties at interest;

 

(d)                                 to select, employ, and compensate from time
to time such consultants, actuaries, accountants, attorneys, and other agents
and employees as the Committee may deem necessary or advisable for the proper
and efficient administration of the Plan, and any agent, firm, or employee so
selected by the Committee may be a disqualified person, but only if the
requirements of section 4975(d) of the Code have been met;

 

(e)                                  to resolve all questions relating to the
eligibility of Employees to become Participants, and to determine the period of
Active Service and the amount of Considered Compensation upon which the benefits
of each Participant shall be calculated;

 

(f)                                    to resolve all controversies relating to
the administration of the Plan, including but not limited to (1) differences of
opinion arising between the Employer and a Participant or former Participant,
and (2) any questions it deems advisable to determine in order to promote the
uniform and nondiscriminatory administration of the Plan for the benefit of all
parties at interest;

 

(g)                                 to direct and instruct or to appoint an
investment manager or managers which would have the power to direct and instruct
the Trustee in all matters relating to the preservation, investment,
reinvestment, management, and disposition of the Trust assets; provided,
however, that the Committee shall have no authority that would prevent the
Trustee from being an “agent independent of the issuer,” as that term is defined
in Rule 10b-18 promulgated under the Securities Exchange Act of 1934, at any
time that the Trustee’s failure to maintain such status would result in the
Sponsor or any other person engaging in a “manipulative or deceptive device or
contrivance” under the provisions of Rule 10b-6 of such Act;

 

(h)                                 to direct and instruct the Trustee in all
matters relating to the payment of Plan benefits and to determine a
Participant’s or former Participant’s entitlement to a benefit should he appeal
a denial of his claim for a benefit or any portion thereof; and

 

C-1

--------------------------------------------------------------------------------


 

(i)                                     to delegate such of its clerical and
recordation duties under the Plan as it may deem necessary or advisable for the
proper and efficient administration of the Plan.

 

C.3                               ORGANIZATION.  THE COMMITTEE SHALL SELECT FROM
AMONG ITS MEMBERS A CHAIRMAN, WHO SHALL PRESIDE AT ALL OF ITS MEETINGS, AND
SHALL SELECT A SECRETARY, WITHOUT REGARD AS TO WHETHER THAT PERSON IS A MEMBER
OF THE COMMITTEE, WHO SHALL KEEP ALL RECORDS, DOCUMENTS, AND DATA PERTAINING TO
ITS SUPERVISION OF THE ADMINISTRATION OF THE PLAN.

 

C.4                               QUORUM AND MAJORITY ACTION.  A MAJORITY OF THE
MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF
BUSINESS, AND THE VOTE OF A MAJORITY OF THE MEMBERS PRESENT AT ANY MEETING WILL
DECIDE ANY QUESTION BROUGHT BEFORE THAT MEETING. IN ADDITION, THE COMMITTEE MAY
DECIDE ANY QUESTION BY A VOTE, TAKEN WITHOUT A MEETING, OF A MAJORITY OF ITS
MEMBERS.

 

C.5                               SIGNATURES.  THE CHAIRMAN, THE SECRETARY, AND
ANY ONE OR MORE OF THE MEMBERS OF THE COMMITTEE TO WHICH THE COMMITTEE HAS
DELEGATED THE POWER, SHALL EACH, SEVERALLY, HAVE THE POWER TO EXECUTE ANY
DOCUMENT ON BEHALF OF THE  COMMITTEE, AND TO EXECUTE ANY CERTIFICATE OR OTHER
WRITTEN EVIDENCE OF THE ACTION OF THE COMMITTEE. THE TRUSTEE, AFTER BEING
NOTIFIED OF ANY SUCH DELEGATION OF POWER IN WRITING, SHALL THEREAFTER ACCEPT AND
MAY RELY UPON ANY DOCUMENT EXECUTED BY SUCH MEMBER OR MEMBERS AS REPRESENTING
THE ACTION OF THE COMMITTEE UNTIL THE COMMITTEE FILES WITH THE TRUSTEE A WRITTEN
REVOCATION OF THAT DELEGATION OF POWER.

 

C.6                               DISQUALIFICATION OF COMMITTEE PARTICIPANTS.  A
MEMBER OF THE COMMITTEE WHO IS ALSO A PARTICIPANT OF THE PLAN SHALL NOT VOTE OR
ACT UPON ANY MATTER RELATING SOLELY TO HIMSELF.

 

C.7                               DISCLOSURE TO PARTICIPANTS.  THE COMMITTEE
SHALL MAKE AVAILABLE TO EACH PARTICIPANT, FORMER PARTICIPANT, AND BENEFICIARY
FOR HIS EXAMINATION SUCH RECORDS, DOCUMENTS, AND OTHER DATA AS ARE REQUIRED
UNDER ERISA, BUT ONLY AT REASONABLE TIMES DURING BUSINESS HOURS. NO PARTICIPANT,
FORMER PARTICIPANT, OR BENEFICIARY SHALL HAVE THE RIGHT TO EXAMINE ANY DATA OR
RECORDS REFLECTING THE COMPENSATION PAID TO ANY OTHER PARTICIPANT, FORMER
PARTICIPANT, OR BENEFICIARY, AND THE COMMITTEE SHALL NOT BE REQUIRED TO MAKE ANY
DATA OR RECORDS AVAILABLE OTHER THAN THOSE REQUIRED BY ERISA.

 

C.8                               STANDARD OF PERFORMANCE.  THE COMMITTEE AND
EACH OF ITS MEMBERS SHALL USE THE CARE, SKILL, PRUDENCE, AND DILIGENCE UNDER THE
CIRCUMSTANCES THEN PREVAILING THAT A PRUDENT MAN ACTING IN A LIKE CAPACITY AND
FAMILIAR WITH SUCH MATTERS WOULD USE IN CONDUCTING HIS BUSINESS AS THE
ADMINISTRATOR OF THE PLAN; SHALL, WHEN EXERCISING ITS POWER TO DIRECT
INVESTMENTS, DIVERSIFY THE INVESTMENTS OF THE PLAN SO AS TO MINIMIZE THE RISK OF
LARGE LOSSES, UNLESS UNDER THE CIRCUMSTANCES IT IS CLEARLY PRUDENT NOT TO DO SO;
AND SHALL OTHERWISE ACT IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND ERISA.

 

C.9                               LIABILITY OF ADMINISTRATIVE COMMITTEE AND
LIABILITY INSURANCE.  NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACT OR
OMISSION OF ANY OTHER PARTICIPANT OF THE COMMITTEE, THE TRUSTEE, ANY INVESTMENT
MANAGER, OR ANY PARTICIPANT OR FORMER PARTICIPANT WHO DIRECTS THE INVESTMENT OF
HIS ACCOUNT OR OTHER AGENT APPOINTED BY THE COMMITTEE EXCEPT TO THE EXTENT
REQUIRED BY THE TERMS OF ERISA, AND ANY OTHER APPLICABLE STATE OR FEDERAL LAW,
WHICH LIABILITY CANNOT BE WAIVED. NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR
ANY ACT OR OMISSION ON HIS OWN PART EXCEPT TO THE EXTENT REQUIRED BY THE TERMS
OF ERISA, AND ANY OTHER APPLICABLE STATE OR FEDERAL LAW, WHICH LIABILITY CANNOT
BE WAIVED. IN THIS CONNECTION, EACH PROVISION HEREOF IS SEVERABLE AND IF ANY
PROVISION IS FOUND TO BE VOID AS AGAINST PUBLIC POLICY, IT SHALL NOT AFFECT THE
VALIDITY OF ANY OTHER PROVISION HEREOF.

 

Further, it is specifically provided that the Trustee may, at the direction of
the Committee, purchase out of the Trust assets insurance for the members of the
Committee and any other fiduciaries appointed by the Committee, and for the
Trust itself to cover liability or losses occurring by reason of the act or
omission of any one or more of the members of the Committee or any other
fiduciary appointed by them under the Plan, provided such insurance permits
recourse by the insurer against the members of the Committee or the other
fiduciaries concerned in the case of a breach of a fiduciary obligation by one
or more members of the Committee or other fiduciary covered thereby.

 

C-2

--------------------------------------------------------------------------------


 

C.10                         BONDING.  NO MEMBER OF THE COMMITTEE SHALL BE
REQUIRED TO GIVE BOND FOR THE PERFORMANCE OF HIS DUTIES HEREUNDER UNLESS
REQUIRED BY A LAW WHICH CANNOT BE WAIVED.

 

C.11                         COMPENSATION.  THE COMMITTEE SHALL SERVE WITHOUT
COMPENSATION FOR THEIR SERVICES, BUT SHALL BE REIMBURSED BY THE EMPLOYERS FOR
ALL EXPENSES PROPERLY AND ACTUALLY INCURRED IN THE PERFORMANCE OF THEIR DUTIES
UNDER THE PLAN UNLESS THE EMPLOYERS ELECT TO HAVE SUCH EXPENSES PAID OUT OF THE
TRUST ASSETS.

 

C.12                         PERSONS SERVING IN DUAL FIDUCIARY ROLES.  ANY
PERSON, GROUP OF PERSONS, CORPORATIONS, FIRM, OR OTHER ENTITY MAY SERVE IN MORE
THAN ONE FIDUCIARY CAPACITY WITH RESPECT TO THE PLAN, INCLUDING THE ABILITY TO
SERVE BOTH AS A SUCCESSOR TRUSTEE AND AS A PARTICIPANT OF THE COMMITTEE.

 

C.13                         ADMINISTRATOR.  FOR ALL PURPOSES OF ERISA, THE
ADMINISTRATOR OF THE PLAN WITHIN THE MEANING OF ERISA SHALL BE THE SPONSOR. THE
SPONSOR SHALL HAVE FINAL RESPONSIBILITY FOR COMPLIANCE WITH ALL REPORTING AND
DISCLOSURE REQUIREMENTS IMPOSED WITH RESPECT TO THE PLAN UNDER ANY FEDERAL OR
STATE LAW, OR ANY REGULATIONS PROMULGATED THEREUNDER.

 

C.14                         NAMED FIDUCIARY.  THE MEMBERS OF THE COMMITTEE
SHALL BE THE “NAMED FIDUCIARY” FOR PURPOSES OF SECTION 402(A)(1) OF ERISA, AND
AS SUCH SHALL HAVE THE AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND
ADMINISTRATION OF THE PLAN, EXCEPT TO THE EXTENT SUCH AUTHORITY AND CONTROL IS
ALLOCATED OR DELEGATED TO OTHER PARTIES PURSUANT TO THE TERMS OF THE PLAN.

 

C.15                         STANDARD OF JUDICIAL REVIEW OF COMMITTEE ACTIONS. 
THE COMMITTEE HAS FULL AND ABSOLUTE DISCRETION IN THE EXERCISE OF EACH AND EVERY
ASPECT OF ITS AUTHORITY UNDER THE PLAN, INCLUDING WITHOUT LIMITATION, THE
AUTHORITY TO DETERMINE ANY PERSON’S RIGHT TO BENEFITS UNDER THE PLAN, THE
CORRECT AMOUNT AND FORM OF ANY SUCH BENEFITS; THE AUTHORITY TO DECIDE ANY
APPEAL; THE AUTHORITY TO REVIEW AND CORRECT THE ACTIONS OF ANY PRIOR
ADMINISTRATIVE COMMITTEE; AND ALL OF THE RIGHTS, POWERS, AND AUTHORITIES
SPECIFIED IN THIS APPENDIX AND ELSEWHERE IN THE PLAN.  NOTWITHSTANDING ANY
PROVISION OF LAW OR ANY EXPLICIT OR IMPLICIT PROVISION OF THIS DOCUMENT, ANY
ACTION TAKEN, OR RULING OR DECISION MADE, BY THE COMMITTEE IN THE EXERCISE OF
ANY OF ITS POWERS AND AUTHORITIES UNDER THE PLAN WILL BE FINAL AND CONCLUSIVE AS
TO ALL PARTIES OTHER THAN THE SPONSOR OR TRUSTEE, INCLUDING WITHOUT LIMITATION
ALL PARTICIPANTS, FORMER PARTICIPANTS AND BENEFICIARIES, REGARDLESS OF WHETHER
THE COMMITTEE OR ONE OR MORE MEMBERS THEREOF MAY HAVE AN ACTUAL OR POTENTIAL
CONFLICT OF INTEREST WITH RESPECT TO THE SUBJECT MATTER OF SUCH ACTION, RULING,
OR DECISION.  NO SUCH FINAL ACTION, RULING, OR DECISION OF THE COMMITTEE WILL BE
SUBJECT TO DE NOVO REVIEW IN ANY JUDICIAL PROCEEDING; AND NO SUCH FINAL ACTION,
RULING, OR DECISION OF THE COMMITTEE MAY BE SET ASIDE UNLESS IT IS HELD TO HAVE
BEEN ARBITRARY AND CAPRICIOUS BY A FINAL JUDGMENT OF A COURT HAVING JURISDICTION
WITH RESPECT TO THE ISSUE.

 

C.16                         INDEMNIFICATION OF COMMITTEE BY THE SPONSOR.  THE
SPONSOR SHALL INDEMNIFY AND HOLD HARMLESS THE COMMITTEE, THE COMMITTEE MEMBERS,
AND ANY PERSONS TO WHOM THE COMMITTEE HAS ALLOCATED OR DELEGATED ITS
RESPONSIBILITIES IN ACCORDANCE WITH THE PROVISIONS HEREOF, AS WELL AS ANY OTHER
FIDUCIARY WHO IS ALSO AN OFFICER, DIRECTOR, OR EMPLOYEE OF AN EMPLOYER, AND HOLD
EACH OF THEM HARMLESS FROM AND AGAINST ALL CLAIMS, LOSS, DAMAGES, EXPENSE, AND
LIABILITY ARISING FROM THEIR RESPONSIBILITIES IN CONNECTION WITH THE
ADMINISTRATION OF THE PLAN WHICH IS NOT OTHERWISE PAID OR REIMBURSED BY
INSURANCE, UNLESS THE SAME SHALL RESULT FROM THEIR OWN WILLFUL MISCONDUCT.

 

C-3

--------------------------------------------------------------------------------


 


APPENDIX D

 


FUNDING

 

D.1                              BENEFITS PROVIDED SOLELY BY TRUST.  ALL
BENEFITS PAYABLE UNDER THE PLAN SHALL BE PAID OR PROVIDED FOR SOLELY FROM THE
TRUST, AND THE EMPLOYER ASSUMES NO LIABILITY OR RESPONSIBILITY THEREFOR.

 

D.2                              FUNDING OF PLAN.  THE PLAN SHALL BE FUNDED BY
ONE OR MORE SEPARATE TRUSTS.  IF MORE THAN ONE TRUST IS USED, EACH TRUST SHALL
BE DESIGNATED BY THE NAME OF THE PLAN FOLLOWED BY A NUMBER ASSIGNED BY THE
COMMITTEE AT THE TIME THE TRUST IS ESTABLISHED.

 

D.3                              INCORPORATION OF TRUST.  EACH TRUST IS A PART
OF THE PLAN.  ALL RIGHTS OR BENEFITS WHICH ACCRUE TO A PERSON UNDER THE PLAN
SHALL BE SUBJECT ALSO TO THE TERMS OF THE AGREEMENTS CREATING THE TRUST OR
TRUSTS AND ANY AMENDMENTS TO THEM WHICH ARE NOT IN DIRECT CONFLICT WITH THE
PLAN.

 

D.4                              AUTHORITY OF TRUSTEE.  EACH TRUSTEE SHALL HAVE
FULL TITLE AND LEGAL OWNERSHIP OF THE ASSETS IN THE SEPARATE TRUST WHICH, FROM
TIME TO TIME, ARE IN HIS SEPARATE POSSESSION.  NO OTHER TRUSTEE SHALL HAVE JOINT
TITLE TO OR JOINT LEGAL OWNERSHIP OF ANY ASSET IN ONE OF THE OTHER TRUSTS HELD
BY ANOTHER TRUSTEE.  EACH TRUSTEE SHALL BE GOVERNED SEPARATELY BY THE TRUST
AGREEMENT ENTERED INTO BETWEEN THE EMPLOYER AND THAT TRUSTEE AND THE TERMS OF
THE PLAN WITHOUT REGARD TO ANY OTHER AGREEMENT ENTERED INTO BETWEEN ANY OTHER
TRUSTEE AND THE EMPLOYER AS A PART OF THE PLAN.

 

D.5                              ALLOCATION OF RESPONSIBILITY.  TO THE FULLEST
EXTENT PERMITTED UNDER SECTION 405 OF ERISA, THE AGREEMENTS ENTERED INTO BETWEEN
THE EMPLOYER AND EACH OF THE TRUSTEES SHALL BE INTERPRETED TO ALLOCATE TO EACH
TRUSTEE ITS SPECIFIC RESPONSIBILITIES, OBLIGATIONS AND DUTIES SO AS TO RELIEVE
ALL OTHER TRUSTEES FROM LIABILITY EITHER THROUGH THE AGREEMENT, PLAN OR ERISA,
FOR ANY ACT OF ANY OTHER TRUSTEE WHICH RESULTS IN A LOSS TO THE PLAN BECAUSE OF
HIS ACT OR FAILURE TO ACT.

 

D.6                              TRUSTEE’S FEES AND EXPENSES.  THE TRUSTEE SHALL
RECEIVE FOR ITS SERVICES AS TRUSTEE HEREUNDER THE COMPENSATION WHICH FROM TIME
TO TIME MAY BE AGREED UPON BY THE SPONSOR AND THE TRUSTEE.  ALL OF SUCH
COMPENSATION, TOGETHER WITH THE EXPENSES INCURRED BY THE TRUSTEE IN CONNECTION
WITH THE ADMINISTRATION OF THIS TRUST, INCLUDING FEES FOR LEGAL SERVICES
RENDERED TO THE TRUSTEE, ALL OTHER CHARGES AND DISBURSEMENTS OF THE TRUSTEE, AND
ALL OTHER EXPENSES OF THE PLAN SHALL BE CHARGED TO AND DEDUCTED FROM THE TRUST
FUND, UNLESS THE SPONSOR ELECTS IN WRITING TO HAVE ANY PART OR ALL OF SUCH
COMPENSATION, EXPENSES, CHARGES, AND DISBURSEMENTS PAID DIRECTLY BY THE
SPONSOR.  THE TRUSTEE SHALL DEDUCT FROM AND CHARGE AGAINST THE TRUST ASSETS ANY
AND ALL TAXES PAID BY IT WHICH MAY BE LEVIED OR ASSESSED UPON OR IN RESPECT OF
THE TRUST HEREUNDER OR THE INCOME THEREOF, AND SHALL EQUITABLY ALLOCATE THE SAME
AMONG THE SEVERAL PARTICIPANTS AND FORMER PARTICIPANTS.

 

D-1

--------------------------------------------------------------------------------